THE MIDLAND BUILDING

LEASE

Between

250 East Broad Street Properties, LLC

(“Landlord”)

(“Tenant”)

Ohio Indemnity Company

August 11, 2008

LEASE SUMMARY

                                         
A.
  Date of Execution   August 14, 2008                        
 
  of Lease:                                
B.
  Landlord:   250 East Broad Street Properties, LLC        
C.
  Address of Landlord:   250 East Broad Street Properties, LLC                  
  250 East Broad Street, Suite 1250                             Columbus, Ohio
43215                
D.
  Tenant:   Ohio Indemnity Company                
E.
  Address of Tenant:   250 E. Broad Street – 7th Floor                    
Columbus, OH 43215                
F.
  Building:   The office building located at 250 E. Broad Street in Columbus,
Ohio 43215
G.
  Leased Premises:   That portion of the Building outlined on Exhibit A and
known as Suite 700.             The leased premises contains 11,700 square feet
of rentable space and are             located on the 7th floor.                
H.
  Permitted Use:   General office use.                
I.
  Lease Term:   Seven (7) Years                        
J.
  Commencement Date:   January 1, 2009                        
K
  Termination Date:   December 31, 2015                
L.
  Full Service Rent:   Lease   PRSF   Monthly Full   Annual
 
          Period   Full Service Rent   Service Rent   Full Service Rent
 
                                       
 
          Year 1:   $16.00/SF   $ 15,600.00     $ 187,200  
 
                                       
 
          Year 2:   $ 16.50     $ 16,087.50     $ 193,050  
 
                                       
 
          Year 3:   $ 17.00     $ 16,575.00     $ 198,900  
 
                                       
 
          Year 4:   $ 17.50     $ 17,062.50     $ 204,750  
 
                                       
 
          Year 5:   $ 18.00     $ 17,550.00     $ 210,600  
 
                                       
 
          Year 6:   $ 18.50     $ 18,037.50     $ 216,450  
 
                                       
 
          Year 7:   $ 19.00     $ 18,525.00     $ 222,300  
 
                                       
M.
  Tenant Improvements:   Landlord will turnkey tenant improvements at its cost
per the signed off             drawings dated August 4, 2008                

1

                 
N.
  Payment Due Dates:   All monthly installments of the Full
 
          Service Rent shall be due and payable in
 
          advance on or before the first
 
          (1st) day of each calendar
 
          month during the Lease Term.
O.
  Security Deposit:   $ 15,600.00  
P.
  Real Estate Brokers:   CB Richard Ellis representing the Landlord.
 
          CB Richard Ellis representing the Tenant.
Q.
  Parking:   Tenant will have the right to the
 
          following guaranteed reserved parking
 
          spaces in the attached garage for the
 
          initial term:
 
          (24) spaces @ $100 /space/month
 
          Parking shall increase $5.00 per space per
 
          year during the term of this lease.
 
          Tenant shall also have the temporary use
 
          of an additional 11 spaces in the garage
 
          at the aforementioned rates. Landlord
 
          shall have the right to terminate the
 
          temporary parking by giving tenant 90 days
 
          notice.
R.
  Proportionate Share:     5.25% (11,700/222,878 )
S.
  Rent Abatement:   Tenant will receive five (5) months of
 
          full service rent abatement at the
 
          beginning of this lease term.
T.
  Storage:   Tenant shall have the right to lease its
 
          existing storage space containing
 
          approximately 1,600 sq. ft. on the
 
          3rd floor of the building for
 
          $933.33 per month. Landlord reserves the
 
          right to relocate said storage at its cost
 
          to other available storage in the building
 
          should it come available. The size of any
 
          such substitute storage space shall be
 
          equal to or greater than the original
 
          storage space. Tenant’s monthly storage
 
          fee for the substitute storage space shall
 
          remain the same.

2

LEASE
THE MIDLAND BUILDING
COLUMBUS, OHIO

THIS LEASE made as of this 11th day of August, 2008 (this “Lease”) between 250
East Broad Street Properties, LLC, (“Landlord”), and Ohio Indemnity Company, an
Ohio Corporation, whose address is 250 East Broad Street, Columbus, OH 43215
(“Tenant”).

WITNESSETH:

Landlord hereby agrees to lease to Tenant, and Tenant hereby agrees to accept,
the premises (the “Premises”) designated on the plan attached hereto as
Exhibit A and commonly described as space on the seventh (7th) floor containing
approximately 11,700 square feet of “Rentable Area” in the building known as The
Midland Building (the “Building”) located on a parcel of land at the northeast
corner of 5th Street and East Broad Street, in the City of Columbus, Franklin
County, Ohio (the “Land”), subject to the terms and conditions of this Lease.
Tenant shall also have the right to lease storage space (“Storage Space”) as
described in the Lease Summary. During the Lease Term, Tenant shall have the
nonexclusive right to use all areas in and around the Building made available
from time to time by Landlord for the common use of the occupants of the
Building (“common areas”).

In consideration thereof, Landlord and Tenant covenant and agree as follows:

1. TERM.

The term of this Lease (the “Term”) shall commence on January 1, 2009 (the
“Commencement Date”) and end on December 31st, 2015 (the “Termination Date”),
unless sooner terminated (or extended) as provided herein.

2. FULL SERVICE RENT.

A. Full Service Rent. Tenant shall pay Full Service Rent in the amount set forth
in the Lease Summary. All Rental payments due until this Lease shall be payable
by the Tenant on the first (1st) day of every month to the Landlord as follows,
or to such other place as Landlord shall from time to time designate.
Notwithstanding anything to the contrary set forth in this Lease, Tenant will
also receive rent abatement as set forth in the Lease Summary.

250 East Broad Street Properties, 250 E. Broad Street, Suite 1250, Columbus,
Ohio 43215

B. Operating Expense Payments. Tenant shall pay its Proportionate Share of any
increase in Operating Expenses over and above the Operating Expenses in the base
year, subject, however, to the “cap” described below. Base year will be calendar
year 2009.

Proportionate Share shall mean the percentage set forth in the Lease Summary,
using the percentage calculated by dividing the rentable area of the Premises by
the rentable area of the Building. Landlord represents and warrants that the
rentable areas of the Building and Premises have been calculated in accordance
with applicable BOMA standards.

“Cap” on Controllable Operating Expenses: The forgoing notwithstanding, the
amount that Tenant shall be required to pay each year as its Proportionate Share
of Controllable Operating Expenses in excess of base year Controllable Operating
Expenses shall not increase by more than four percent (4%) over the amount
payable therefor for the previous calendar year. Those expenses which are
included within the definitions of “Operating Expenses” and “Controllable
Operating Expenses” are set forth below. The amount payable by Tenant under this
paragraph B as Tenant’s Proportionate Share of Operating Expenses in excess of
base year Operating Expenses, after applying the “cap” on Controllable Operating
Expenses described above, is sometimes referred to herein as Tenant’s “Operating
Expense Payment(s).”

Beginning with calendar year 2010, Tenant shall pay Operating Expenses Payments
monthly along with the Full Service Rent based upon Landlord’s estimate of the
Operating Expenses which will be incurred during each calendar year during the
Lease Term. Tenant’s Operating Expense Payments for the first calendar year of
the Lease Term are included in the Full Service Rent for the first year.
Landlord will use its best efforts to notify Tenant by the end of each calendar
year during the Lease Term of the amount of Tenant’s estimated Operating Expense
Payment for the upcoming calendar year.

As soon as reasonably practicable after the end of each calendar year (but no
later than one hundred twenty (120) days after the end of such year), Landlord
will deliver to Tenant a written operating expense statement, reasonably
itemized, showing the actual Operating Expenses and actual Controllable
Operating Expenses for such calendar year, the sum of the payments made by
Tenant for such year as its estimated Operating Expenses Payments, and the
amount of Tenant’s actual Operating Expenses Payments for such year. If the sum
of the estimated Operating Expense Payments paid by Tenant during such calendar
year exceeds Tenant’s actual Operating Expense Payments for such year, then
Landlord will pay such excess amount to Tenant within thirty (30) days after the
date on which the amount of such excess Operating Expense Payments are
determined but in any event no later than 120 days after the end of such year;
or if the Lease Term has ended, Landlord shall refund such excess amount to
Tenant. If the sum of the estimated Operating Expense Payments paid by Tenant
during such calendar year is less than Tenant’s actual Operating Expense
Payments for such year, then Tenant will pay the deficiency to Landlord with
thirty (30) days after Tenant’s receipt of Landlord’s written operating expense
statement. If the Lease Term begins on a day other than January 1st or expires
on a date other than December 31st, Tenant’s Operating Expense Payments for the
first and last calendar year during which the Lease Term is in effect will be
prorated to take into consideration the number of days during such calendar year
in which the Lease Term is in effect.

Tenant will have the right, upon reasonable prior written notice to Landlord, to
audit and inspect Landlord’s books and records with respect to Landlord’s
computation of its Operating Expenses for any particular calendar year. Any such
right of audit and inspection for a particular calendar year must be exercised,
if at all, within one hundred twenty (120) days after Tenant’s receipt of
Landlord’s operating expense statement for such calendar year. If Tenant fails
to so exercise its audit and inspection right within such 120-day period, then
its rights with respect to the subject calendar year will terminate for all
purposes of this Lease. If any audit or inspection conducted by Tenant discloses
an overage in the amount billed to Tenant over the amounts actually due from
Tenant hereunder, then Landlord will reimburse Tenant: (a) for such overage; and
(b) to the extent such overage exceeds five (5%) of the amount actually due from
Tenant hereunder, for all reasonable out-of-pocket costs and professional fees
incurred by Tenant in connection with its auditing and inspection of Landlord’s
books and records. The reimbursements referred to in the immediately preceding
sentence will be made by Landlord to Tenant within thirty (30) days after
Landlord’s receipt of a detailed invoice identifying the amounts of such
reimbursements. Except as otherwise expressly provided herein, Tenant will bear
all costs associated with the auditing and inspection of Landlord’s books and
records.

C. Definitions of Operating Expenses

(1) “Tenant’s Proportionate Share of Operating Expenses” shall mean a percentage
factor, determined by dividing the rentable square footage contained in the
Premises by the rentable square footage contained in the Building, multiplied by
the amount of Operating Expenses.

(2) “Base Year” shall mean calendar year 2009.

(3) “Operating Expenses” shall mean those expenses paid or incurred by or on
behalf of Landlord in respect to the operation of the Building, including
without limitation, real estate taxes, utilities, maintenance, repairs, payroll,
management fees, and janitorial services. Landlord shall provide janitorial
services Monday through Friday with major holidays excepted. “Controllable
Operating Expenses” shall mean all Operating Expenses excluding real estate
taxes, utility costs, and insurance premiums.

The foregoing notwithstanding, the following items shall be excluded from
Operating Expenses:

(a) The cost of any special service rendered to a tenant of the Building which
is not rendered generally to the other tenants of the Building;

(b) Costs of initial improvements to, or initial alterations of, space leased or
to be leased to any tenant of the Building for the sole benefit of such tenant,
and the cost of correcting defects in the original construction of the Building;

(c) Costs and expenses incurred in connection with leasing space in the
Building, such as leasing commissions, tenant allowances, space planner fees,
advertising and promotional expenses, legal fees for the preparation of leases,
and rent payable with respect to any leasing office;

(d) Costs of capital improvements to the building;

(e) Principal or interest payments on loans secured by mortgages on the Building
or on the Lot, and any rental under any ground or underlying lease or leases of
the Building;

(f) Interest or penalties for late payments by Landlord, except to the extent
resulting from a default by Tenant;

(g) The cost of repairing or restoring any substantial portion of the Building
damaged by fire or other casualty to the extent such casualty is customarily
insured against by landlords of office buildings of similar size, age and
construction in the same urban area;

(h) The cost of repairs, alterations or replacements required as a result of the
exercise of any right of eminent domain;

(i) The cost of items and services which are reimbursable by Tenant or other
tenants of the Building or which are paid directly by Tenant or other tenants to
third persons, and any other costs for which Landlord received reimbursement;

(j) Costs incurred in advertising and promotional activities for the Building;

(k) Costs of performing any clean up, remediation, evaluation or other costs
associated with Hazardous Materials (as defined below) at the Project;

(l) Costs associated for collection of rent from other tenants AFTER they have
defaulted on their lease payment or any other costs incurred by Landlord in
connection with the enforcement of leases against the tenants of the Building,
including without limitation legal fees and arbitration and mediation costs; and

(m) Depreciation.

If the Building is only partially occupied during any calendar year, Landlord
shall estimate the Operating Expenses for the calendar year as if the Building
were at least ninety-five percent (95%) occupied.

If Landlord is permitted by a taxing authority to pay real estate taxes or
assessments in installments, then, for purposes of this section, Landlord shall
be deemed to have elected to pay the taxes and assessments in installments over
the longest time period permitted, and the amount of such taxes and assessments
included in Operating Expenses for any given year shall be the sum of such
installments allocable to such year.

3. USE OF THE PREMISES.

A. Reserved Areas. This Lease does not give Tenant any right to use, and
Landlord hereby excludes and reserves for its sole and exclusive use, the
following areas in and about the Premises: janitor closets, stairways and
stairwells outside Tenant’s finished space, fan, mechanical, electrical,
telephone and similar rooms (other than those installed for Tenant’s exclusive
use); elevator, pipe and other vertical shafts, flues and ducts; all areas above
the acoustical ceiling and below the finished floor covering installed in the
Premises; all other structural or mechanical elements serving other areas of the
Building; and all subterranean, mineral, air, light and view rights.

B. Permitted Use. Tenant shall use and occupy the Premises for any general
office purpose and incidental related purposes consistent with the operation of
a first-class office building in Columbus, Ohio.

C. Compliance with Laws. Tenant shall not use or permit the use of any part of
the Premises for any purpose prohibited by law or in any manner that would
create any nuisance or interfere with, annoy or disturb any other tenant or
Landlord in its operation of the Building. Tenant shall, at its sole expense,
comply with and conform to all of the requirements of all governmental
authorities having jurisdiction over the Building which relate in any way to the
condition, use and occupancy of the Premises throughout the entire Term of this
Lease. Tenant represents and warrants that, on the Commencement Date, the
Premises and Building will be in compliance with all applicable laws.

D. Hazardous Materials. Tenant agrees that it will not use, handle, generate,
treat, store or dispose of, or permit the handling, generation, treatment,
storage or disposal of any Hazardous Materials (as defined hereinafter) in, on,
under, around or above the Premises, the Building or the Land, now or at any
future time and will indemnify, defend and save Landlord harmless from any and
all actions, proceedings, claims, costs, expenses and losses of any kind,
including, but not limited to, those arising from injury to any person,
including death, damage to or loss of use or value of real or personal property,
and costs of investigation and cleanup in connection with the existence of
Hazardous Materials on the Premises caused by Tenant during the Term hereof. The
term “Hazardous Materials”, when used herein, shall include, but shall not be
limited to, any substances, materials or wastes to the extent quantities thereof
are regulated by the City of Columbus or any other local governmental authority,
the State of Ohio, or the United States of America because of toxic, flammable,
explosive, corrosive, reactive, radioactive or other properties that may be
hazardous to human health or the environment, including asbestos and including
any materials or substances that are listed in the United States Department of
Transportation Hazardous Materials Table, as amended, 49 C.F.R. 172.101, or in
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. subsections 9601 et seq., or the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. subsections 6901 et seq., or any other
applicable governmental regulation imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous substances, waste or material, now
or hereafter in effect. Tenant does hereby indemnify, defend and hold harmless
the Landlord and its agents and their respective officers, directors,
beneficiaries, shareholders, partners, agents and employees from all fines,
suits, procedures, claims and actions of every kind, and all costs associated
therewith (including attorneys’ and consultants’ fees) arising by, through or
under Tenant, its agents, employees, contractors, servants and invitees and out
of or in any way connected with any deposit, spill, discharge or other release
of Hazardous Materials caused by Tenant that occurs during the Term of this
Lease, at or from the Premises, or which arises at any time from Tenant’s use or
occupancy of the Premises, or from Tenant’s failure to provide all information,
make all submissions, and take all steps required by all applicable governmental
authorities. Tenant’s obligations and liabilities under this paragraph shall
survive the expiration of the Term of this Lease. Landlord represents and
warrants to Tenant that, to the best of Landlord’s knowledge, on the
Commencement Date, there shall be no Hazardous Materials at the Premises or
elsewhere at the Project.

4. POSSESSION.

A. Possession of the Premises shall be tendered to Tenant by Landlord on the
Commencement Date provided Landlord has substantially completed its express
obligations set forth in the Work Letter attached hereto as Exhibit [B] and made
a part hereof (the “Work Letter”). If Landlord is unable to complete
substantially such obligations by the specified Commencement Date or Landlord is
unable to tender possession on such date by reason of the holding over or
retention of possession by any tenant or occupant, this Lease shall nevertheless
continue in force and effect, but the Commencement Date shall be delayed until
such time as such obligations of Landlord are substantially completed or
Landlord has tendered possession, as the case may be, and Landlord shall have no
other liability whatsoever on account of such delay. However, there shall be no
postponement of the Commencement Date to the extent that Landlord’s obligations
are not substantially completed because of any delays caused by Tenant as
described in the Work Letter. Landlord’s obligations shall not be deemed
incomplete if only insubstantial details of construction, decoration or
mechanical adjustments remain to be done. The determination of Landlord’s
architect or interior space planner for the Building shall be final and
conclusive on Tenant as to whether such obligations have been substantially
completed.

B. If Landlord’s obligations to improve the Premises, if any, are substantially
completed prior to the Commencement Date and Landlord and Tenant agree, without
in any way being bound to so agree, Tenant may take possession of the Premises
or part thereof prior to the Commencement Date. In such event, all of the
covenants and conditions of this Lease shall be binding upon the parties hereto
with respect to such whole or part of the Premises as of the date when Tenant
took possession and Tenant shall pay Full Service Rent at the initial annual
rate stated herein, without abatement, prorated for the period of such occupancy
prior to the Commencement Date. If less than the whole Premises are occupied and
the unoccupied portions have not been substantially completed due to the fault
of Landlord. Rent shall also be prorated based on the percentage the occupied
portion comprises the full Premises.

C. Under no circumstances shall the occurrence of any of the events described in
this Section be deemed to accelerate or defer the Termination Date.

D. The Tenant’s taking possession of any portion of the Premises shall be
conclusive evidence that such portion of the Premises was in good order and
satisfactory condition when the Tenant took possession, except as to defects
contained on a punch list to be prepared and signed by Landlord and Tenant based
on an inspection made prior to the date on which Tenant takes possession of such
portion of the Premises and except for defects not reasonably discoverable upon
an ordinary inspection of the Premises; provided, however, that if the Premises
are not available to Tenant for such inspection prior to the date on which
Tenant takes possession, such punch list shall be prepared and signed by
Landlord and Tenant within seven (7) days after Tenant takes possession of such
portion of the Premises. Landlord shall promptly correct all defects noted on
such agreed punch list. No promise of the Landlord to construct, alter, remodel
or improve the Premises or the Building and no representation by Landlord or its
agents respecting the condition of the Premises or the Building have been made
to Tenant or relied upon by Tenant other than as may be contained in this Lease.

5. SERVICES.

A. Landlord’s Repair and Maintenance. Subject to the condemnation and casualty
provisions contained in this Lease and except as otherwise expressly provided
herein, Landlord will maintain and repair the common areas of the Project,
including lobbies, stairs, elevators, corridors, and restrooms, the windows in
the Building, the mechanical, plumbing and electrical equipment serving the
Building, the parking garage, the roof and structure of the Building, and the
walkways, driveways, and landscaped areas at the Project, if any, in reasonably
good order and condition. Landlord shall maintain the Building in a first-class
condition comparable to other Class A office buildings in the area in which the
Building is located.

B List of Services. Landlord will furnish the Premises with services, including
without limitation:

(1) electricity for lighting and the operation of low-wattage office machines
(such as desktop calculators, personal computers and photocopy machines) during
Business Hours, although Landlord will not be obligated to furnish more power to
the Premises than is proportionally allocated to the Premises under the Building
design;

(2) heat and air conditioning reasonable required for the comfortable occupation
of the Premises during Business Hours;

(3) access and elevator service (at least one passenger elevator shall be in
service 24 hours day/7 days per week);

(4) lighting replacement during Business Hours (for building standard lights,
but not for any special Tenant lights, which will be replaced at Tenant’s sole
cost and expense);

(5) restroom supplies;

(6) window washing with reasonably frequency, as determined by Landlord; and

(7) daily cleaning service on weekdays, (in accordance with Exhibit C, which is
attached hereto).

As used herein, “Business Hours” means 8:00 am to 5:00 pm Mondays through
Fridays.

Tenant’s Computer Server Room: With reference to subparagraph B(2) above,
Landlord, at no additional expense to Tenant, shall maintain the temperature in
Tenant’s computer server room at 72° F or cooler (but no colder than 60° F) on a
24 hour/day, 7 days/week basis.

Landlord may provide, but will not be obligated to provide, any such services
(except access and elevator service) on holidays or weekends. Electricity will
be available to the Premises and will, at Landlord’s option, be separately
metered or directly sub metered for the Premises. The cost of electricity at
such secondary rates as applicable will be due and payable by the Tenant as
billed during the Term of this Lease. There shall be a minimum of one
(1) security guard on site at all times and security guard in the garage during
business hours. There shall provide a card access system to the garage, building
elevators, and building exterior for after hour accessibility.

Tenant will have the right to purchase the use during Business Hours and
non-Business Hours the services described in clauses (b) (1) and (2) in excess
of the amounts Landlord has agreed to furnish so long as:

(1) Tenant gives Landlord reasonable prior written notice of its desire to do
so;

(2) the excess services are reasonably available to Landlord and to the
Premises; and

(3) Tenant pays as Additional Rent (at the time the next payment of Monthly Rent
is due) the cost of such excess service charged by Landlord from time to time
for providing such additional or excess services.

C. Tenant’s Costs. Whenever equipment or lighting (other than building standard
lights) is used in the Premises by Tenant and such equipment or lighting affects
the temperature otherwise normally maintained by the design of the Building’s
air conditioning system, Landlord will have the right, after prior written
notice to Tenant, to install supplementary air conditioning facilities in the
Premises or otherwise modify the ventilating and air conditioning system serving
the Premises; and the cost of such facilities, modifications, and additional
service will be paid by Tenant as Additional Rent. If Landlord reasonably
believes that Tenant is using more power than normal business usage then Tenant
may be billed extra service charges.

D. Limitation on Liability. Landlord will use reasonable efforts to diligently
remedy any interruption in the furnishing of such services. Landlord reserves
the right temporarily to discontinue such services at such times as may be
necessary by reason of accident; repairs, alterations or improvements; strikes;
lockouts; riots; acts of God; governmental preemption in connection with a
national or local emergency; any rule, order, or regulation of any governmental
agency; conditions of supply and demand that make any product unavailable;
Landlord’s compliance with any mandatory governmental energy conservation or
environmental protection program, or any voluntary energy conservation program
at the request of or with consent or acquiescence of Tenant; or any other
happening beyond the control of Landlord. Landlord will not be liable to Tenant
or any other person or entity for direct or consequential damages resulting from
the admission to or exclusion from the Building or Project of any person. In the
event of invasion, mob, public excitement, strikes, lockouts, or other
circumstances rendering such action advisable in Landlord’s sole opinion,
Landlord will have the right to prevent access to the Building or Project during
the continuance of the same by such means as Landlord, in its sole discretion,
may deem appropriate, including without limitation locking doors and closing
parking areas and other common areas. Unless caused by the willful acts of
Landlord, its employees, agents or contractors or Landlord’s breach of this
Lease, Landlord will not be liable for damages to person or property or for
injury to, or interruption of, business for any discontinuance nor will such
discontinuance in any way be construed as an eviction of Tenant or cause an
abatement of Rent or operate to release Tenant from any of Tenant’s obligations
under this Lease.



6.   TENANT CARE OF PREMISES:

Tenant will maintain the Premises (including Tenant’s equipment, personal
property, and trade fixtures located in the Premises) in their condition at the
time they were delivered to Tenant, reasonable wear and tear excluded. Tenant
will immediately advise Landlord of any damage to the Premises. All damage or
injury to the Premises, the Project, or the fixtures, appurtenances, and
equipment in the Premises or the Project that is caused by Tenant, its agents
invitees or employees may be repaired, restored, or replaced by Landlord, at the
expense of Tenant. Such expense (plus 15% of such expense for Landlord’s
overhead) will be collectible as Additional Rent and will be paid by Tenant
within 10 days after delivery of the statement for such expense.

7. ADDITIONS AND ALTERATIONS

Tenant shall not, without the prior written consent of Landlord (not to be
unreasonably withheld), make any alterations, improvements or additions to the
Premises. Landlord’s refusal to give said consent shall be conclusive. If
Landlord consents to said alterations, improvements or additions, it may impose
such reasonable conditions with respect thereto as Landlord deems appropriate,
including, without limitation, requiring Tenant to furnish Landlord with
security for the payment of all costs to be incurred in connection with such
work, insurance against liabilities which may arise out of such work, plans and
specifications plus permits necessary for such work and “as-built” drawings or
an accurately marked record set of drawings showing the actual location of said
alterations, improvements and additions. The work necessary to make any
alterations, improvements or additions to the Premises, whether prior to or
subsequent to the Commencement Date, shall be done at Tenant’s expense by
employees of, or contractors hired by, Landlord except to the extent Landlord
gives its prior written consent to Tenant’s hiring its own contractors (which
consent shall not be unreasonably withheld, except that Landlord may arbitrarily
withhold consent in cases involving Building systems such as plumbing, HVAC and
electrical). Tenant shall promptly pay to Landlord or the Tenant’s contractors,
as the case may be, when due, the cost of all such work and of all decorating
required by reason thereof. Tenant shall also pay to Landlord a percentage of
the cost of such work (such percentage to be established on a uniform basis for
the Building) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs and expenses arising from Landlord’s
involvement with such work forthwith upon being billed for the same. Upon
completion of such work Tenant shall deliver to Landlord, if payment is made
directly to contractors, evidence of payment, contractors’ affidavits and full
and final waivers of all liens for labor, services or materials all in form
satisfactory to Landlord. Tenant shall defend and hold Landlord and the Land and
Building harmless from all costs, damages, liens and expenses related to such
work. All work done by Tenant or its contractors pursuant to this Section shall
be done in a first-class workmanlike manner using only good grades of materials
and shall comply with all insurance requirements and all applicable laws and
ordinances and rules and regulations of governmental departments or agencies.

8. COVENANT AGAINST LIENS.

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon Landlord’s title or interest in the
Land, Building or Premises, and any and all liens and encumbrances created by
Tenant shall attach to Tenant’s interest only. Tenant covenants and agrees not
to suffer or permit any lien of mechanics or materialmen or others to be placed
against the Land, Building or the Premises with respect to work or services
claimed to have been performed for or materials claimed to have been furnished
to Tenant or the Premises, and, in case of any such lien attaching, or claim
thereof being asserted, Tenant covenants and agrees to cause it to be
immediately released and removed of record. In the event that such lien is not
released and removed within thirty (30) days, Landlord, at its sole option, may
take all action necessary to release and remove such lien (without any duty to
investigate the validity thereof) and Tenant shall promptly upon notice
reimburse Landlord for all sums, costs and expenses (including reasonable
attorney’s fees) incurred by Landlord in connection with such lien.

9. INSURANCE.

A. Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Landlord and Tenant each hereby waive any and every claim for recovery
from the other for any and all loss of or damage to the Building or Premises or
to the contents thereof, which loss or damage is covered by valid and
collectible physical damage insurance policies, or which would be covered if
insurance required hereunder were in effect. Inasmuch as this mutual waiver will
preclude the assignment of any such claim by subrogation (or otherwise) to an
insurance company (or any other person), Landlord and Tenant each agree to give
to each insurance company which has issued, or in the future may issue, to it
policies of physical damage insurance, written notice of the terms of this
mutual waiver, and to have said insurance policies properly endorsed, if
necessary, to prevent the invalidation of said insurance coverage by reason of
said waiver.

B. Coverage. Tenant shall purchase and maintain insurance during the entire Term
for the benefit of Tenant and Landlord (as their interest may appear) with
terms, coverages and in companies satisfactory to Landlord, and with such
increases in limits as Landlord may from time to time request, but initially
Tenant shall maintain the following coverages in the following amounts:

(1) Commercial general liability insurance, naming Landlord and Landlord’s
management agent as additional insureds, covering any liability for bodily
injury, personal injury and property damage arising out of Tenant’s operations,
assumed liabilities or use of the Premises, for limits of liability not less
than:

     
Bodily Injury Liability
  $2,000,000 each occurrence
$2,000,000 annual aggregate
Personal Injury Liability
  $2,000,000 annual aggregate
Property Damage Liability
  $1,000,000 each occurrence
$1,000,000 annual aggregate

(2) Physical damage insurance covering all office furniture, trade fixtures,
office equipment, merchandise and all other items of Tenant’s property on the
Premises. Such insurance shall be written on an “all risks” of physical loss or
damage basis, for the full replacement cost value of the covered items and in
amounts that meet any coinsurance clause of the policies of insurance.

(3) To the extent applicable, “dram-shop” insurance or host liquor liability
insurance naming Tenant, Landlord, Landlord’s beneficiary and Landlord’s
management agent covering any liability that might arise from the sale,
provision or use of alcoholic beverages by Tenant on the Premises in an amount
reasonably satisfactory to Landlord from time to time in light of statutory
limits.

Tenant shall, prior to the Commencement Date, furnish to Landlord certificates
evidencing such coverage, which certificates shall state that such insurance
coverage may not be changed or canceled without at least ten days prior written
notice to Landlord and Tenant.

C. Avoid Action Increasing Rates. Tenant shall comply with all applicable laws
and ordinances, all orders and decrees of court and all requirements of other
governmental authorities, and shall not, directly or indirectly, make any use of
the Premises which may thereby be prohibited or be dangerous to person or
property or which may jeopardize any insurance coverage or may increase the cost
of insurance or require additional insurance coverage. If by reason of the
failure of Tenant to comply with the provisions of this Section, any insurance
premium is increased, Tenant shall make immediate payment of the increased
insurance premium upon demand by Landlord or if insurance coverage is
jeopardized, Landlord shall have the option to terminate this Lease by written
notice to Tenant.

D. Landlord’s Insurance. Landlord shall insure the Building on an “all risks” of
physical loss or damage basis, in an amount equivalent to the full replacement
cost of the Building, and shall maintain commercial general liability insurance
as is customarily maintained by landlords of first class office buildings in
downtown Columbus, Ohio. These insurance provisions shall in no way limit or
modify Tenant’s obligations under the provisions of this Lease. All insurance
premiums on such policies and the deductible portion of any claims thereunder
shall be included in Operating Expenses.

10. FIRE OR CASUALTY.

A. If the Premises or the Building (including machinery or equipment used in its
operation) shall be damaged by fire or other casualty and if such damage does
not render all or a substantial portion of the Premises or Building untenantable
and if such damage is covered by Landlord’s insurance, then Landlord shall
repair and restore the same with reasonable promptness, subject to reasonable
delays for insurance adjustments and delays caused by matters beyond Landlord’s
reasonable control, but shall not be obligated to expend therefore an amount in
excess of the proceeds of insurance recovered with respect thereto. If any such
damage renders all or a substantial portion of the Premises or Building
untenantable or if such damage is uninsured and not covered by customary fire
and extended coverage insurance or if any damage by fire or other casualty
occurs within two (2) years of the Termination Date which renders all or a
substantial portion of the Premises untenantable, Landlord and Tenant shall each
have the right to terminate this Lease as of the date of such damage (with
appropriate prorations of Rent being made for Tenant’s possession subsequent to
the date of such damage of those tenantable portions of the Premises) upon
giving written notice to the other party at any time within one hundred twenty
(120) days after the date of such damage. If the Lease is no so terminated,
Landlord shall have no liability to Tenant, and Tenant shall not be entitled to
terminate this Lease, by virtue of any delays in completion of such repairs and
restoration. Rent, however, shall abate on those portions of the Premises as
are, from time to time, untenantable as a result of such damage.

B. Landlord shall repair or restore any portion of the alterations, additions or
improvements in the Premises or the decorations thereto to the extent that such
alterations, additions, improvements and decorations were provided by Landlord
at the beginning of the Term. Landlord shall have no further obligation pursuant
to this Lease to repair or restore any alterations, additions or improvements in
the Premises or the decorations thereto. If Tenant desires any other or
additional repairs or restoration and if Landlord consents thereto, the same
shall be done at Tenant’s sole cost and expense subject to all of the provisions
of Section 7 hereof. Tenant acknowledges that Landlord shall be entitled to the
full proceeds of any insurance coverage, whether carried by Landlord or Tenant,
for damage to alterations, additions, improvements or decorations which would
become Landlord’s property upon the termination of this Lease.

11. WAIVER OF CLAIMS — INDEMNIFICATION.

To the extent not prohibited by law, Landlord and Landlord’s partners,
affiliates, officers, agents, servants and employees shall not be liable for any
damage either to person, property or business or resulting from the loss of use
thereof sustained by Tenant or by other persons due to the Building or any part
thereof or any appurtenances thereof becoming out of repair, or due to the
happening or any accident or event in or about the Building, including the
Premises, or due to any act or neglect of any tenant or occupant of the Building
or of any other person. This provision shall apply particularly, but not
exclusively, to damage caused by gas, electricity, snow, ice, frost, steam,
sewage, sewer gas or odors, fire, water or by the bursting or leaking of pipes,
faucets, sprinklers, plumbing fixtures and windows, and shall apply without
distinction as the person whose act or neglect was responsible for the damage
and whether the damage was due to any of the causes specifically enumerated
above or to some other cause of an entirely different kind; provided however,
that the provisions of this section shall not excuse Landlord for liability for
damage or loss resulting from the willful acts of Landlord, its employees,
agents or contractors. Tenant further agrees that all personal property upon the
Premises, or upon loading docks, receiving and holding areas, or freight
elevators of the Building, shall be at the risk of Tenant only, and that
Landlord shall not be liable for any loss or damage thereto or theft thereof.
Without limitation of any other provisions thereof, Tenant agrees to defend,
protect, indemnify and save harmless Landlord and Landlord’s beneficiary and
their respective partners, affiliates, officers, agents, servants and employees
from and against all liability to third parties arising out of the use of the
Premises or acts of Tenant or its servants, agents, employees, contractors,
suppliers, workers or invitees while within the Premises.

12. NONWAIVER.

No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provisions,
even if such violation be continued or repeated subsequently, and no express
waiver shall affect any provision other than the one specified in such waiver
and that one only for the time and in the manner specifically stated. No receipt
of monies by Landlord from Tenant after the termination of this Lease shall in
any way alter the length of the Term or of Tenant’s right of possession
hereunder or after the giving of any notice shall reinstate, continue or extend
the Term or affect any notice given Tenant prior to the receipt of such monies,
it being agreed that after the service of notice or the commencement of a suit
or after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

13. CONDEMNATION.

A. In the event all or substantially all of the Building or the Premises is
taken or condemned by eminent domain or by any conveyance in lieu thereof (such
taking, condemnation or conveyance in lieu thereof being hereinafter referred to
as “condemnation”), the Term shall cease and this Lease shall terminate on the
earlier of the date the condemning authority takes possession or the date title
vests in the condemning authority. In the event any portion of the Building
shall be taken by condemnation (whether or not such taking includes any portion
of the Premises), which taking, in Landlord’s judgment, is such that the
Building cannot be restored in an economically feasible manner for use
substantially as originally designed, then Landlord shall have the right, at
Landlord’s option, to terminate this Lease, effective as of the date specified
by Landlord in a written notice of termination from Landlord to Tenant. In the
event that a portion, but less than substantially all, of the Premises shall be
taken by condemnation, then this Lease shall be terminated as of the date of
such condemnation as to the portion of the Premises so taken, and, unless
Landlord exercises its option to terminate this Lease set forth in this Section,
this Lease shall remain in full force and effect as to the remainder of the
Premises. In the event of termination of this Lease pursuant to the provisions
of this Section, the Rent shall be apportioned as of such date of termination;
provided, however, that those provisions of this Lease which are designated to
cover matters of termination and the period thereafter shall survive the
termination hereof.

B. All compensation awarded or paid upon a condemnation of any portion of the
Building shall belong to and be the property of Landlord without participation
by Tenant. Nothing herein shall be construed, however, to preclude Tenant from
prosecuting any claim directly against the condemning authority for loss of
business, loss of good will, moving expenses, damage to, and cost of removal of,
trade fixtures, furniture and other personal property belonging to Tenant;
provided, however, that Tenant shall make no claim which shall diminish or
adversely affect any award claimed or received by Landlord.

C. If any portion of the Land other than the Building is taken by condemnation
or if the temporary use or occupancy of all or any part of the Premises shall be
taken by condemnation during the Term, this Lease shall be and remain unaffected
by such condemnation, and Tenant shall continue to pay in full the Rent payable
hereunder. In the event of any such temporary taking for use or occupancy of all
or any part of the Premises, Tenant shall be entitled to appear, claim, prove
and receive the portion of the award that represents the cost of restoration of
the Premises and the use or occupancy of the Premises after the end of the Term
hereof. In any event of any such condemnation of any portion of the Land other
than the Building, Landlord shall be entitled to appear, claim, prove and
receive all of the award.

14. ASSIGNMENT AND SUBLETTING.

A. Subject to any provisions of this Section to the contrary, Tenant shall not,
without the prior written consent of Landlord (not to be unreasonably withheld),
(i) assign, convey or mortgage this Lease or any interest hereunder; (ii) permit
to occur or permit to exist any assignment of this Lease, or any lien upon
Tenant’s interest, voluntarily or by operation of law; (iii) sublet the Premises
or any part thereof; or (iv) permit the use of the Premises by any parties other
than Tenant and its employees. Any such action on the part of Tenant shall be
void and of no effect. There shall be no partial assignment of Tenant’s interest
in this Lease. The term “sublease” and all words derived therefrom, as used in
this Section, shall include any subsequent sublease or assignment of such
sublease and any other interest arising under such sublease. Landlord’s consent
to any assignment, subletting or transfer or Landlord’s election to accept any
assignee, subtenant or transferee as the tenant hereunder and to collect rent
from such assignee, subtenant or transferee shall not release Tenant or any
subsequent tenant from any covenant or obligation under this Lease. Landlord’s
consent to any assignment, subletting or transfer shall not constitute a waiver
of Landlord’s right to withhold its consent to any future assignment,
subletting, or transfer. Landlord may condition its consent upon execution by
the subtenant or assignee of an instrument confirming such restrictions on
further subleasing or assignment and joining in the waivers and indemnities made
by Tenant hereunder.

B. If Tenant desires the consent of Landlord to an assignment or subletting,
Tenant shall submit to Landlord at least thirty (30) days prior to the proposed
effective date of the assignment or sublease a written notice which includes:

(1) all documentation then available related to the proposed sublease or
assignment (copies of final executed documentation to be supplied on or before
the effective date); and

(2) sufficient information to permit Landlord to determine the identity and
character of the proposed subtenant or assignee and the financial condition of
the proposed assignee.

C. If Landlord does not terminate this Lease, in whole or in part, it may,
nevertheless withhold its consent to such assignment or subletting if:

(1) in the reasonable judgment of Landlord the subtenant or assignee is of a
character or engaged in a business or attracts a volume, frequency or type of
employee or visitor which is not in keeping with the standards maintained by
Landlord in the Building or that will impose an excessive demand on or use of
the facilities or services of the Building;

(2) in the reasonable judgment of Landlord the subtenant or assignee does not
have a financial condition comparable to other tenants in the Building;

(3) in the reasonable judgment of Landlord the purpose for which the subtenant
or assignee intends to use the subleased space is in violation of the terms of
this Lease or the lease of any other tenant in the Building which prohibits such
use;

(4) the subtenant or assignee is a governmental authority or agency or an
organization or persons enjoying sovereign or diplomatic immunity; or

(5) such assignment or subletting would cause a default under another lease in
the Building or under any ground lease, deed of trust, mortgage, restrictive
covenant, easement or other encumbrance affecting the Land.

D. In addition to withholding its consent, Landlord shall have the right to
terminate this Lease as to that portion of the Premises which Tenant seeks to
assign or sublet, whether by requesting Landlord’s consent thereto or otherwise.
Landlord may exercise such right to terminate by giving written notice to Tenant
at any time prior to Landlord’s written consent to such assignment or sublease.
In the event that Landlord exercises such right to terminate, Landlord shall be
entitled to recover possession of, and Tenant shall surrender such portion of,
the Premises on the later of (i) the proposed date for possession by such
assignee or subtenant, or (ii) ninety (90) days after the date of Landlord’s
notice of termination to Tenant.

E. In the event that Landlord consents to any assignment or sublease of any
portion of the Premises, as a condition of Landlord’s consent, if Landlord so
elects to consent, Tenant shall pay to Landlord its reasonable attorneys’ fees
and other reasonable costs and expenses incurred by Landlord in connection with
such assignment or sublease plus any profit derived by Tenant from such
assignment or sublease. Tenant shall furnish Landlord with a statement certified
by an independent certified public accountant, setting forth in detail the
computation of profit (which computation shall be based upon generally accepted
accounting principles), and Landlord, or its representatives, shall have access
to the books, records and papers of Tenant in relation thereto, and to make
copies thereof. Any rent in excess of that paid by Tenant hereunder for the
Premises so assigned or sublet realized by reason of such assignment or sublease
shall be deemed an item of such profit payable to Landlord. If a part of the
consideration for such assignment or sublease shall be payable other than in
cash, the payment to Landlord shall shall be payable in accordance with the
foregoing percentage of the cash and other non cash considerations in such form
as is satisfactory to Landlord. Such profits shall be paid to Landlord promptly
by Tenant upon Tenant’s receipt of such excess rent from such assignee or
subtenant or at such other time as Tenant shall realize its profits from such
assignment or sublease. If such sublease or assignment is part of a larger
transaction in which other assets of Tenant are being transferred, the
consideration for the assignment or sublease shall be the fair market value of
such assignment or the fair market rental for such sublease, as reasonably
determined by Landlord.

F. Tenant acknowledges that this Lease is a lease of nonresidential real
property and, therefore agrees that Tenant, as the debtor in possession, or the
trustee for Tenant (collectively “the Trustee”) in any proceeding under Title 11
of the United States Bankruptcy Code relating to bankruptcy, as amended, or
under any similar federal or state statute (collectively, the “Bankruptcy
Code”), shall not seek or request any extension of time to assume or reject this
Lease or to perform any obligations of this Lease which arise from or after the
order of relief.

If the Trustee proposes to assume or to assign this Lease or sublet the Premises
(or any portion thereof) to any person who shall have made a bona fide offer to
accept an assignment of this Lease or a subletting on terms acceptable to the
Trustee, the Trustee shall give Landlord, and lessors and mortgagees of Landlord
of which Tenant has notice, written notice setting forth the name and address of
such person and the terms and conditions of such offer, no later than twenty
(20) days after receipt of such offer, but in any event no later than ten
(10) days prior to the date on which the Trustee makes application to the
bankruptcy court for authority and approval to enter into such assumption and
assignment or subletting. Landlord shall have the prior right and option, to be
exercised by written notice to the Trustee given at any time prior to the
effective date of such proposed assignment or subletting, to accept an
assignment of this Lease or subletting of the Premises upon the same terms and
conditions and for the same consideration, if any, as the bona fide offer made
by such person, less any brokerage commissions which may be payable out of the
consideration to be paid by such person for the assignment or subletting of this
Lease.

The Trustee shall have the right to assume Tenant’s rights and obligations under
this Lease only if the Trustee: (i) promptly cures, or provides adequate
assurance that the Trustee will promptly cure, any default under this Lease;
(ii) compensates, or provides adequate assurance that the Trustee will promptly
compensate, Landlord for any actual pecuniary loss incurred by Landlord as a
result of Tenant’s default under this Lease; and (iii) provides adequate
assurance of future performance under this Lease. Adequate assurance of future
performance by the proposed assignee shall include, as a minimum, that (a) the
Trustee or any proposed assignee of this Lease shall deliver to Landlord a
security deposit in an amount equal to at lease three (3) months’ Rent accruing
under this Lease and (b) any proposed assignee of this Lease shall provide to
Landlord an audited financial statement, dated no later than six (6) months
prior to the effective date of such proposed assignment or sublease with no
material change therein as to the effective date, which financial statement
shall show the proposed assignee to have a net worth equal to at least twelve
(12) months’ Rent accruing under this Lease, or in the alternative, the proposed
assignee shall provide a guarantor of such proposed assignee’s obligations under
this Lease, which guarantor shall provide an audited financial statement meeting
the above requirements of this clause (b) and execute and deliver to Landlord a
guaranty agreement in form and substance acceptable to Landlord. All payments of
Rent required of Tenant under this Lease, whether or not expressly denominated
as such in this Lease, shall constitute rent for the purposes of Title 11 of the
Bankruptcy Code.

The parties agree that for the purposes of the Bankruptcy Code relating to
(i) the obligation of the Trustee to provide adequate assurance that the Trustee
will “promptly” cure defaults and compensate Landlord for actual pecuniary loss,
the word “promptly” shall mean that cure of defaults and compensation will occur
no later than sixty (60) days following the filing of any motion or application
to assume this Lease; and (ii) the obligation of the Trustee to compensate or to
provide adequate assurance that the Trustee will promptly compensate Landlord
for “actual pecuniary loss,” the term “actual pecuniary loss” means, in addition
to any other provisions contained herein relating to Landlord’s damages upon
default, payments of Rent, including interest at the interest rate on all unpaid
Rent, all attorneys’ fees and related costs of Landlord incurred in connection
with any default of Tenant and in connection with Tenant’s bankruptcy
proceedings.

Any person or entity to which this Lease is assigned pursuant to the provisions
of the Bankruptcy Code shall be deemed, without further act or deed, to have
assumed all of the obligations arising under this Lease and each of the
conditions and provisions hereof on and after the date of such assignment. Any
such assignee shall, upon the request of Landlord, forthwith execute and deliver
to Landlord an instrument, in form and substance acceptable to Landlord,
confirming such assumption.

G. Tenant shall pay to Landlord its reasonable attorney’s fees and other
reasonable costs and expenses incurred by Landlord in reviewing the
documentation and determining whether to consent to any proposed sublease or
assignment, regardless of whether Landlord consents or does not consent.

H. Notwithstanding anything in this Section to the contrary, Tenant shall have
the right, upon ten (10) days’ prior written notice to Landlord, (a) to sublet
all or part of the Premises to any related corporation or other entity which
controls Tenant, is controlled by Tenant or is under common control with Tenant
with Tenant; or (b) to assign this Lease to a successor corporation or other
entity into which or with which Tenant is merged or consolidated or which
acquired substantially all of Tenant’s assets and property; provided that
(i) such successor corporation or entity assumes all of the obligations and
liabilities of Tenant and shall have net worth at least equal to the net worth
of Tenant as of the date of this Lease, as determined by generally accepted
accounting principles, and (ii) Tenant provides in its notice to Landlord the
information required in this Section. For the purpose hereof “control” shall
mean ownership of not less than 50% of all the voting stock or legal and
equitable interest in such corporation or entity.

15. SURRENDER OF POSSESSION.

All alterations, improvements and additions to the Premises, whether temporary
or permanent in character, made or paid for by Landlord or Tenant (excluding
Tenant’s trade fixtures, equipment and other personal property of Tenant), shall
without compensation to Tenant become Landlord’s property at the termination of
this Lease by lapse of time or otherwise and shall be relinquished to Landlord
in good condition, ordinary wear and tear excepted. Upon the expiration of the
Term or upon the termination of Tenant’s right of possession, whether by lapse
of time or at the option of Landlord as herein provided, Tenant shall forthwith
surrender the Premises to Landlord in good order, repair and condition, ordinary
wear and tear excepted. Tenant shall not be required to remove any alterations,
improvements or additions to the Premises unless, as a condition of obtaining
Landlord’s consent to the making of such alterations, improvements or additions,
Landlord notified Tenant in writing that the same must be removed at the end of
the Lease Term. Prior to the termination of the Term or of Tenant’s right of
possession Tenant shall remove its office furniture, trade fixtures, office
equipment and all other items of Tenant’s movable property on the Premises.
Tenant shall pay to Landlord upon demand the cost of repairing any damage to the
Premises and to the Building caused by any removal. If Tenant shall fail or
refuse to remove any property which it is required to remove from the Premises,
Tenant shall be conclusively presumed to have abandoned the same, and title
thereto shall thereupon pass to Landlord without any cost either by set-off,
credit, allowance or otherwise, and Landlord may at its option accept the title
to such property or at Tenant’s expense may (i) remove the same or any part in
any manner that Landlord shall choose, repairing any damage to the Premises
caused by such removal, and (ii) store, destroy or otherwise dispose of the same
without incurring liability to Tenant or any other person.

16. HOLDING OVER.

Tenant shall pay to Landlord an amount as Rent equal One Hundred Fifty Percent
(150%) of one-twelfth of the Full Service Rent, plus one-twelfth of the
Additional Rent payable by Tenant during the previous Calendar Year herein
provided, during each month or portion thereof for which Tenant shall retain
possession of the Premises or any part thereof after the expiration or
termination of the Term or of Tenant’s right of possession, whether by lapse of
time or otherwise, and also shall pay all direct damages sustained by Landlord
on account thereof. At the option of Landlord, expressed in a written notice to
Tenant and not otherwise, any such holding over for a period of more than sixty
(60) days shall constitute a renewal of this Lease for a period of one (1) year
at the greater of the fair market rental for the Premises, as reasonably
determined by Landlord, or the Full Service Rent during the preceding year and
the Additional Rent that would be applicable for such year if the Term were one
year longer. Under no circumstances will holdover be considered a renewal unless
Landlord exercised above option.

17. ESTOPPEL CERTIFICATE.

Tenant agrees that, from time to time upon not less than ten (10) business days’
prior request by Landlord, Tenant, or Tenant’s duly authorized representative
having knowledge of the following facts, will deliver to Landlord a statement in
writing certifying to the best of such person’s knowledge (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications, a
description of such modifications and that the Lease as modified is in full
force and effect); (ii) the dates to which Rent and other charges have been
paid; (iii) that the Landlord is not in default under any provision of this
Lease, or, if in default, the nature thereof in detail; and (iv) such further
matters as are set forth on the form of estoppel certificate attached hereto as
Exhibit [E] and made a part hereof, or as may be requested by Landlord, it being
intended that any such statement may be relied upon by any prospective assignee
of any tenant of the Building, any mortgagees or prospective mortgagees thereof,
or any prospective assignee of any mortgagee thereof, or any prospective and/or
subsequent purchaser or transferee of all or a part of Landlord’s interest in
the Land and/or Building. Tenant shall execute and deliver whatever instruments
may be required for such purposes, and in the event Tenant fails so to do within
ten (10) business days after demand in writing, Tenant shall be considered in
default under this Lease.

18. OBLIGATIONS TO MORTGAGEES.

A. Subordination. This Lease is subject and subordinate to all present and
future ground or underlying leases of the Land and to the lien of any mortgages
or trust deeds now and hereafter in force against the Land or Building and to
all renewals, extensions, modifications, consolidation and replacements thereof,
and to all advances made or hereafter to be made upon the security thereof;
provided however that the subordination of this Lease to future ground leases or
mortgages shall be conditioned upon Tenant’s receipt of a commercially
reasonable subordination, non-disturbance and attornment agreement from the
holder of such ground lease or mortgage. Tenant shall at Landlord’s request
execute such further instruments or assurances as Landlord may deem necessary to
evidence, confirm or effectuate such subordination of this Lease thereto or, if
requested, to make Tenant’s interest in this Lease superior thereto. If any
mortgage shall be foreclosed or property encumbered thereby is transferred in
lieu of foreclosure, or if any ground or underlying lease be terminated, (i) the
liability of the mortgagee or trustee hereunder or purchaser at such foreclosure
sale or the liability of a subsequent owner designated as Landlord under this
Lease shall exist only so long as such trustee, mortgagee, purchaser or owner is
the owner of the Land or Building and such liability shall not continue or
survive after further transfer of ownership; and (ii) upon the request of the
mortgagee, trustee or ground lessor, Tenant will attorn, as Tenant under this
Lease, to the purchaser at any foreclosure sale under any mortgage or the ground
lessor, by executing such instruments as may be required by the mortgagee,
trustee or ground lessor.

B. Notice to Landlord and Mortgagee. In the event of any act or omission by
Landlord which would give Tenant the right to damages from Landlord or the right
to terminate this Lease, Tenant will not sue for such damages or exercise any
such right to terminate until (i) it shall have given written notice of the act
or omission to Landlord and to the holder(s) of the indebtedness or other
obligations secured by any mortgage or deed of trust affecting the Premises or
of any ground or underlying lease, if the name and address of such holder(s)
have been furnished to Tenant, and (ii) a reasonable period of time, in light of
the time required to effect a remedy and of the impact of the act or omission on
Tenant’s business operations on the Premises, for remedying the act or omission
has elapsed following the giving of the notice, during which time Landlord and
such holder(s), or either of them, their agents or employees, will be entitled
to enter upon the Premises and do therein whatever may be necessary to remedy
the act or omission.

19. CERTAIN RIGHTS RESERVED BY LANDLORD.

Landlord shall have the following rights, each of which Landlord may exercise
without notice to Tenant and without liability to Tenant for damage or injury to
property, person or business on account of the exercise thereof, and the
exercise of any such rights shall not be deemed to constitute an eviction or
disturbance of Tenant’s use or possession of the Premises and shall not give
rise to any claim for set-off or abatement of rent or any other claim:

A. To change the name or street address of the Building.

B. To install, affix and maintain any and all signs on the exterior or interior
of the Building.

C. To decorate or to make repairs, alterations, additions, or improvements,
whether structural or otherwise, in and about the Building, or any part thereof,
and for such purposes to enter upon the Premises, and during the continuance of
any of said work, to temporarily close doors, entryways, public space and
corridors in the Building and to interrupt or temporarily suspend services or
use of facilities, all without affecting any of Tenant’s obligations hereunder,
so long as the Premises are reasonably accessible and usable for the conduct of
Tenant’s normal business. Except in case of emergency repairs, Landlord will
give Tenant reasonable advance notice of any contemplated stoppage or entry upon
the Premises and will use reasonable efforts to avoid unnecessary inconvenience
to Tenant by reason thereof.

D. To furnish door keys or magnetic cards for the entry door(s) in the Premises
at the commencement of the Lease and to retain at all times, and to use in
appropriate instances, keys to all doors within and into the Premises. Tenant
agrees to purchase only from Landlord additional duplicate keys as required, to
change no locks, and not to affix locks on doors without the prior written
consent of the Landlord. Notwithstanding the provisions for Landlord’s access to
the Premises, Tenant relieves and releases the Landlord of all responsibility
arising out of theft, robbery, pilferage and personal assault. Upon the
expiration of the Term or Tenant’s right to possession, Tenant shall return all
keys to Landlord and shall disclose to Landlord the combination of any safes,
cabinets or vaults left in the Premises.

E. To designate and approve all window coverings used in the Building.

F. To approve the weight, size and location of safes, vaults, vertical files and
other heavy equipment and articles in and about the Premises and the Building so
as not to exceed the legal live load per square foot designated by the
structural engineers for the Building, and to require all such items and
furniture and similar items to be moved into or out of the Building and Premises
only at such times and in such manner as Landlord shall direct in writing.
Tenant shall not install or operate, machinery or any mechanical devices of a
nature not directly related to Tenant’s ordinary use of the Premises without the
prior written consent of Landlord. Movements of Tenant’s property into or out of
the Building or Premises and within the Building are entirely at the risk and
responsibility of Tenant and Landlord reserves the right to require permits
before allowing any property to be moved into or out of the Building or
Premises.

G. To establish controls for the purpose of regulating all property and
packages, both personal and otherwise, to be moved into or out of the Building
and Premises and all persons using the Building after normal office hours.

H. To regulate delivery and service of supplies and the usage of the loading
docks, receiving areas and freight elevators.

I. To show the Premises to prospective tenants at reasonable times and, if
vacated or abandoned, to show the Premises at any time and to prepare the
Premises for re-occupancy.

J. To enter the Premises at any reasonable time and upon reasonable prior notice
to Tenant to inspect the Premises (except that prior notice shall not be
required in an emergency).

K. To grant to any person or to reserve unto itself the exclusive right to
conduct any business or render any service in the Building. If Landlord elects
to make available to tenants in the Building any services or supplies, or
arranges a master contract therefore, Tenant agrees to obtain its requirements,
if any, therefore from Landlord or under any such contract, provided that the
services and charges therefor are reasonable.

L. To close the Building after regular working hours and on Saturdays, Sundays
and legal holidays subject, however, to Tenant’s right to admittance to the
Premises under such regulations as Landlord may prescribe from time to time,
which may include, but shall not be limited to, a requirement that persons
entering or leaving the Building identify themselves to a watchman by
registration or otherwise and establish their right to enter or leave the
Building. Such regulations may include, but shall not be limited to, the
requiring of identification from Tenant’s employees, agents, clients, customers,
invitees, visitors and guests.

M. To close the Building in the event of a public emergency or upon the order of
a public authority with competent jurisdiction to do so.

20. RULES AND REGULATIONS.

Tenant agrees to observe the rules and regulations for the Building attached
hereto as Exhibit [D] and made a part hereof. Landlord shall have the right from
time to time to prescribe additional reasonable rules and regulations which, in
its judgment, may be desirable for the use, entry, operation and management of
the Premises and Building, each of which rules and regulations and any
amendments thereto shall become a part of this Lease upon delivery thereof to
Tenant. Tenant shall comply with all such rules and regulations; provided,
however, that such rules and regulations shall not contradict or abrogate any
right or privilege herein expressly granted to Tenant. Landlord shall enforce
the rules and regulations uniformly against all occupants of the Building.

21. LANDLORD’S REMEDIES.

If default shall be made in the payment of the Rent or any installment thereof
or in the payment of any other sum required to be paid by Tenant under this
Lease or under the terms of any other agreement between Landlord and Tenant, or
if default shall be made in the observance or performance of any of the other
covenants or conditions in this Lease which Tenant is required to observe and
perform, and such default shall continue for thirty (30) days after written
notice to Tenant, or if a default involves a hazardous condition and is not
cured by Tenant immediately upon written notice to Tenant, or if the interest of
Tenant in this Lease shall be levied on under execution or other legal process,
or if any voluntary petition in bankruptcy or for corporate reorganization or
any similar relief shall be filed by Tenant, or if any involuntary petition in
bankruptcy shall be filed against Tenant under any federal or state bankruptcy
or insolvency act and shall not have been dismissed within sixty (60) days from
the filing thereof, or if a receiver shall be appointed for Tenant or any of the
property of Tenant by any court and such receiver shall not have been dismissed
within sixty (60) days from the date of its appointment, or if Tenant shall make
an assignment for the benefit of creditors, or if Tenant shall admit in writing
Tenant’s inability to meet Tenant’s debts as they mature, or if Tenant shall
abandon or vacate the Premises during the Term (herein, a “default”) then
Landlord may treat the occurrence of any one or more of the foregoing events as
a breach of this Lease, and thereupon at its option may, with or without notice
or demand of any kind to Tenant or any other person, have any one or more of the
following described remedies in addition to all other rights and remedies
provided at law or in equity or elsewhere herein:

A. Landlord may terminate this Lease and the Term created hereby, in which event
Landlord may forthwith repossess the Premises and be entitled to recover
forthwith, in addition to any other sums or damages, for which Tenant may be
liable to Landlord, as damages a sum of money equal to the excess of the present
value of the Rent provided to be paid by Tenant for the balance of the Term over
the present value of the fair market rent for the Premises, after deduction of
all anticipated expenses of reletting, for said period. For the purpose of
determining present value, Landlord and Tenant agree that the interest rate
shall be the rate applicable to the then-current yield on obligations of the
U.S. Treasury having a maturity date on or about the Termination Date. Should
the present value of the fair market rent for the Premises, after deduction of
all anticipated expenses of reletting, for the balance of the Term exceed the
present value of the Rent provided to be paid by Tenant for the balance of the
Term, Landlord shall have no obligation to pay to Tenant the excess or any part
thereof or to credit such excess or any part thereof against any other sums or
damages for which Tenant may be liable to Landlord.

B. Landlord may terminate Tenant’s right of possession and may repossess the
Premises by forcible entry and detainer suit, by taking peaceful possession or
otherwise, without terminating this Lease, in which event Landlord may, but
shall be under no obligation to, relet the same (except to the extent required
by applicable law) for the account of Tenant, for such rent and upon such terms
as shall be satisfactory to Landlord. For the purpose of such reletting,
Landlord is authorized to decorate, repair, remodel or alter the Premises. If
Landlord shall fail to relet the Premises, Tenant shall pay to Landlord as
damages a sum equal to the amount of the Rent reserved in this Lease for the
balance of the Term as such Rent shall become due and payable hereunder from
time to time during the Term. If the Premises are relet and a sufficient sum
shall not be realized from such reletting after paying all of the costs and
expenses of all decoration, repairs, remodeling, alterations area additions and
the expenses of such reletting and of the collection of the rent accruing
therefrom to satisfy the Rent provided for in this Lease, Tenant shall satisfy
and pay the same upon demand therefore from time to time. Tenant shall not be
entitled to any rents received by Landlord in excess of the Rent provided for in
this Lease. Tenant agrees that Landlord may file suit to recover any sums
falling due under the terms of this Section from time to time and that no suit
or recovery of any portion due Landlord hereunder shall be any defense to any
subsequent action brought for any amount not theretofore reduced to judgment in
favor of Landlord.

In addition to all other damages, in either case (i) or (ii) above, Tenant
hereby acknowledges that any abatement of Full Service Rent at the beginning of
the Term, any allowance provided by Landlord to or for the benefit of Tenant and
all commissions paid by Landlord in connection with this Lease (collectively,
the “Incentives”), have been provided by Landlord upon the express condition
that Tenant shall not default in the payment of Rent during the Term. If Tenant
does default in the payment of Rent hereunder, then Landlord shall be entitled
to recover as damages, an amount equal to the unamortized portion of the
Incentives. The Incentives will be amortized evenly over the Term, with interest
at l2%, as if the sum of the Incentives were the principal balance of a mortgage
loan for such period at such interest rate being repaid in equal monthly
installments of principal and interest.

22. EXPENSES OF ENFORCEMENT.

Either party hereto shall pay to the other (the “Prevailing Party”), upon
demand, all costs, charges and expenses, including the fees and out-of-pocket
expenses of counsel, agents and others retained by the Prevailing Party,
incurred in successfully enforcing the other party’s obligations hereunder.
Tenant shall pay upon demand all Landlord’s costs, charges and expenses,
including the fees and out-of-pocket expenses of counsel, agents and others
retained by Landlord, incurred by Landlord in any litigation, negotiation or
transaction in which Tenant causes Landlord without Landlord’s fault to become
involved or concerned.

23. COVENANT OF QUIET ENJOYMENT.

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Term, peaceably and quietly have, hold and enjoy the Premises subject to the
terms, covenants, conditions, provisions and agreements hereof.

24. SECURITY DEPOSIT.

Tenant hereby deposits with Landlord the sum of Fifteen Thousand six hundred
Dollars ($15,600.00) (hereinafter referred to as “Collateral”), as security for
the prompt, full and faithful performance by Tenant of each and every provision
of this Lease and of all obligations of Tenant hereunder.

A. If Tenant fails to perform any of its obligations hereunder, Landlord may
use, apply or retain the whole or any part of the Collateral for the payment of
(i) any Rent or other sums of money which Tenant may not have paid when due,
(ii) any sum expended by Landlord on Tenant’s behalf in accordance with the
provisions of this Lease, and/or (iii) any sum which Landlord may expend or be
required to expend by reason of Tenant’s default, including, without limitation,
any damage or deficiency in or from the reletting of the Premises as provided in
Section 21. The use, application or retention of the Collateral, or any portion
thereof, by Landlord shall not prevent Landlord from exercising any other right
or remedy provided by this Lease or by law (it being intended that Landlord
shall not first be required to proceed against the Collateral) and shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled. If any portion of the Collateral is used, applied or retained by
Landlord for the purposes set forth above, Tenant agrees, within thirty
(30) days after the written demand therefore is made by Landlord, to deposit
cash with the Landlord in an amount sufficient to restore the Collateral to its
original amount.

B. If Tenant shall fully and faithfully comply with all of the provisions of
this Lease, the Collateral, or any balance thereof, shall be returned to Tenant
without interest within ten days after the expiration of the Term or upon any
later date after which Tenant has vacated the Premises. In the absence of
evidence satisfactory to Landlord of any permitted assignment of the right to
receive the Collateral, or of the remaining balance thereof, Landlord may return
the same to the original Tenant, regardless of one or more assignments of
Tenant’s interest in this Lease or the Collateral. In such event, upon the
return of the Collateral, or the remaining balance thereof to the original
Tenant, Landlord shall be completely relieved of liability under this Section or
otherwise with respect to the Collateral.

C. Tenant acknowledges that Landlord has the right to transfer or mortgage its
interest in the Land and the Building and in this Lease and Tenant agrees that
in the event of any such transfer or mortgage, Landlord shall have the right to
transfer or assign the Collateral to the transferee or mortgagee. Upon such
transfer or assignment and the transferee’s assumption of Landlord’s obligations
hereunder with respect to the Collateral, Landlord shall thereby be released by
Tenant from all liability or obligation for the return of such Collateral and
Tenant shall look solely to such transferee or mortgagee for the return of the
Collateral.

25. REAL ESTATE BROKER.

Tenant represents that Tenant has dealt with (and only with) CB Richard Ellis,
Inc. as brokers in connection with this Lease, and that insofar as Tenant knows,
no other broker negotiated this Lease or is entitled to any commission in
connection therewith. Tenant agrees to indemnify, defend and hold Landlord, its
beneficiaries or its partners, and any of its or their employees, agents, legal
representatives, officers, partners, successors or assigns harmless from and
against any claims made by any broker or finder other than the brokers named
above for a commission or fee in connection with this Lease, provided that
Landlord has not in fact retained such broker or finder.

26. MISCELLANEOUS.

A. Rights Cumulative. All rights and remedies of Landlord under this Lease shall
be cumulative and none shall exclude any other rights and remedies allowed by
law.

B. Interest. All payments becoming due under this Lease and remaining unpaid
when due shall bear interest until paid at the Applicable Rate.

C. Terms. The necessary grammatical changes required to make the provisions
hereof apply either to corporations, partnerships or other entities or
individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed.

D. Binding Effect. Each of the provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Section 14 hereof.

E. Lease Contains All Terms. All of the representations and obligations of
Landlord and Tenant are contained herein and in all Exhibits attached hereto,
and no modification, waiver or amendment of this Lease or of any of its
conditions or provisions shall be binding upon the Landlord or Tenant unless in
writing signed by Landlord and Tenant or by their duly authorized agents
empowered by a written authority signed by Landlord or Tenant, as the case may
be.

F. Delivery for Examination. Submission of the Lease for examination shall not
bind Landlord or Tenant in any manner, and no Lease or obligations of the
Landlord or Tenant shall arise until this instrument is signed by both Landlord
and Tenant and delivery is made to each.

G. No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.

H. Modification of Lease. If any lender requires, as a condition to its lending
funds the repayment of which is to be secured by a mortgage or trust deed on the
Land and Building or either, that certain modifications be made to this Lease,
which modifications will not require Tenant to pay any additional amounts or
otherwise change materially the rights or obligations of Landlord or Tenant
hereunder, Tenant shall, upon Landlord’s request, execute appropriate
instruments effecting such modifications. Landlord shall pay to Tenant its
reasonable attorney’s fees and other reasonable costs and expenses incurred by
Tenant in connection therewith.

I. Substitution of Other Premises. At any time hereafter, but no more than once
during the Term, Landlord may (upon thirty (30) days prior written notice)
substitute for the entire Premises other premises in the Building (herein
referred to as the “New Premises”) provided that the New Premises shall be
usable for Tenant’s purpose and provided that Tenant’s existing telephone
numbers are preserved; and if Tenant is already in occupancy of the Premises,
then in addition Landlord shall pay the reasonable out of pocket expenses of
Tenant’s moving from the Premises to the New Premises and for improving the New
Premises to that they are substantially similar to the Premises. The leasehold
improvements to be constructed by Landlord in the New Premises shall be
comparable in quality to the leasehold improvements in the Premises. Landlord
shall pay all installation costs for Tenant’s computer cabling and phone lines.
The usable area of the New Premises shall not be any smaller than the usable
area of the Premises. If the New Premises are larger, rent payable hereunder
shall remain the same as if such relocation had not occurred. The New Premises
shall be functionally equivalent to the Premises in terms of layout and the
number of work areas and offices and shall have no less than the number of
offices with windows as the Premises. Landlord shall pay for new suite signage
to replace Tenant’s then existing signage and for the cost of printing a
reasonable supply of stationary bearing Tenant’s new suite number.

J. Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer its interest in the Land and Building and in this Lease, and
Tenant agrees that in the event of any such transfer, Landlord shall
automatically be released from all liability under this Lease arising after the
date of such transfer and Tenant agrees to look solely to such transferee for
the performance of Landlord’s obligations hereunder arising after the date of
such transfer. Tenant further acknowledges that Landlord may assign its interest
in this Lease to a mortgage lender as additional security and agrees that such
an assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder.

K. Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to commit or
engage in any act which can, shall or may encumber the title of Landlord.

L. Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Tenant or
by anyone acting through, under or on behalf of Tenant, and the recording
thereof in violation of this provision shall make this Lease null and void at
Landlord’s election.

M. Captions. The captions of Sections and subsections are for convenience only
and shall not be deemed to limit, construe, affect or alter the meaning of such
sections or subsections.

N. Covenants and Conditions. All of the covenants of Tenant hereunder shall be
deemed and construed to be “conditions,” if Landlord so elects, as well as
“covenants” as though the words specifically expressing or importing covenants
and conditions were used in each separate instance.

O. Only Landlord/Tenant Relationship. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

P. Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease (regardless of Tenant’s designation
of such payments) to satisfy any obligations of Tenant hereunder, in such order
and amounts, as Landlord in its sole discretion, may elect.

Q. Definition of Landlord and Tenant. All indemnities, covenants and agreements
of Landlord and Tenant contained herein which inure to the benefit of Landlord
and Tenant, respectively, shall be construed to also inure to the benefit of
Landlord and Tenant and their respective successors and assigns.

R. Time of Essence. Time is of the essence of this Lease and each of its
provisions.

S. Time for Performance. Whenever under the terms of this Lease the time for
performance falls on a Saturday, Sunday or legal holiday universally recognized
in the City of Columbus, such time for performance shall be on the next day that
is not a Saturday, Sunday or legal holiday.

T. Governing Law. Interpretation of this Lease shall be governed by the laws of
the State of Ohio.

U. Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease (or the application of such term, provision or condition to persons or
circumstances other than those in respect to which it is invalid or
unenforceable) shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

27. NOTICES.

All notices to be given under this Lease shall be in writing and (i) delivered
personally (effective the day delivered), (ii) deposited in the United States
mail, certified or registered mail with return receipt requested, postage
prepaid (effective upon the earlier of actual receipt or three (3) business days
after the date upon which such notice is deposited in the United States mail) or
(iii) sent by reputable overnight courier (effective the business day following
delivery to such courier), addressed as follows:

A. If to Landlord:

250 East Broad Street Properties, LLC

250 East Broad Street, Suite 1250

Columbus, Ohio 43215

Attention: Ken Romes

or to such other person or such other address designated by notice sent by
Landlord to Tenant.

B. If to Tenant:

Ohio Indemnity Company

250 E. Broad Street, Suite 700

Columbus, Ohio 43215

Attention: President

or to such other person or such other address as is designated by Tenant in a
notice to Landlord.

28. LIMITATION ON LANDLORD’S LIABILITY.

It is expressly understood and agreed by Tenant that none of Landlord’s
covenants, undertakings or agreements are made or intended as personal
covenants, undertakings or agreements by Landlord, its beneficiaries or its
partners, and any liability for damage or breach or nonperformance by Landlord
shall be collectible only out of Landlord’s interest in the Building and no
personal liability is assumed by, nor at any time may be asserted against,
Landlord, its beneficiaries or its partners or any of its or their officers,
agents, employees, legal representatives, successors or assigns, all such
liability, if any, being expressly waived and released by Tenant.

     
LANDLORD:
 
250 East Broad Street Properties, LLC

By:
  /s/ Dirk M. Cantrell
 
   
Name:
  Dirk M. Cantrell Secretary/Treasurer
TENANT:
 
Ohio Indemnity Company
 

An Ohio corporation
 

By:
  /s/ John S. Sokol
 
   
Name:
  John S. Sokol
 
   
Its:
  President
 
   

STATE OF OHIO,
COUNTY OF FRANKLIN, SS:

The foregoing instrument was acknowledged before me this 14th day of August,
2008 by Dirk M. Cantrell, Secretary/Treasurer of 250 East Broad Street
Properties, LLC, on behalf of the limited partnership.

/s/ Keith R. Kotowicz

Notary Public

STATE OF OHIO,
COUNTY OF      Franklin     , SS:

The foregoing instrument was acknowledged before me this 11th day of August,
2008 by      John S. Sokol     , the      President     of Ohio Indemnity
Company, an Ohio corporation, on behalf of the corporation.

/s/ Tina Hawley

Notary Public

3

EXHIBIT A

FLOOR PLAN OF PREMISES

4

EXHIBIT [B]

WORKLETTER

TENANT CONSTRUCTION AGREEMENT

THE MIDLAND BUILDING

COLUMBUS, OHIO

This is the Tenant Construction Agreement referred to in the foregoing Lease
(the “Lease”) wherein Ohio Indemnity Company (“Tenant”) has agreed to lease
certain space from 250 East Broad Street Properties, LLC (“Landlord”) at The
Midland Building, Columbus, Ohio. All capitalized terms used herein shall have
the respective meanings assigned to them in the Lease or in this Agreement.

Landlord and Tenant agree as follows:

1. Landlord’s Work. Landlord, at Landlord’s sole cost and expense, will turnkey
the improvements per the attached floorplan dated August 4, 2008 and per the
Final Plans and Specifications (as defined below) (herein, “Landlord’s Work.”).
Landlord’s Work shall include without limitation (i) the demolition of the
existing improvements in the Premises; however, Landlord may retain any doors,
partitions, ceiling systems and other salvageable materials and/or elements
which could be incorporated into the Plans (as hereinafter defined), and
(ii) leveling the floor of the Premises to acceptable tolerances. All standard
ceiling and above work will be responsibility of Landlord. Any additional items
requested by Tenant in writing that are not included in the Final Plans and
Specifications will be at Tenant’s cost, provided that Landlord shall not
install any such additional items until Tenant has approved of such costs in
writing. Landlord shall complete Landlord’s Work in a good and workmanlike
manner.

2. Plans. Tenant agrees to cause its interior space planner (the “Interior Space
Planner”) to deliver to Landlord on or before August 11, 2008, singleline space
plans for the Premises (“Preliminary Space Plans”).

Promptly after Landlord has approved the Preliminary Space Plans, Tenant shall
work with Landlord’s designated architect in preparing architectural
construction drawings (including (1) furniture plans showing details of space
occupancy, (2) sprinkler locations, (3) reflected ceiling plans, (4) partition
and door location plans, (5) electrical and telephone plans noting any special
requirements, (6) fire safety systems, (7) detail plans and (8) finish plans and
schedules) with the goal of providing such architectural construction drawings
and specifications to Landlord on or before September 8, 2008.

All plans shall be subject to Landlord’s approval (not to be unreasonably
withheld), and if Landlord does not approve the same, Landlord shall advise
Tenant generally of the changes required in such plans, drawings and
specifications so that they will meet Landlord’s approval. Tenant shall cause
the Interior Space Planner to deliver to Landlord revised architectural drawings
and specifications noting the changes.

The final plans and specifications, as approved by Landlord and Tenant, are
sometimes referred to herein as the “Final Plans and Specifications”. Tenant
represents to Landlord that Tenant has reviewed its needs with the Interior
Space Planner and that Tenant has assured itself that the Plans can be delivered
as hereinabove required. Tenant agrees to cooperate with the Interior Space
Planner and to furnish to the Interior Space Planner all information requested
by the Interior Space Planner as promptly as possible and in any event in
sufficient time to cause the Plans to be prepared and delivered timely. Landlord
shall bear the expense of all construction drawings and plans prepared by
Landlord’s architect.

Tenant’s obligation to pay Rent under the Lease shall not commence until
Landlord shall have substantially completed Landlord’s Work, provided, however,
that the payment of Rent shall not be affected or deferred on account of any
delay in substantially completing said work which results from:

(a) Tenant’s failure to comply with the time periods for submissions, reviews
and approvals stated in paragraph 2 hereof; or

(b) The performance of any work by Tenant or any person, firm, or corporation
employed by Tenant; or

(c) Tenant’s request for changes in the Final Plans and Specifications
(notwithstanding Landlord’s approval of such changes) after issuance for bidding
or construction; or

(d) Any default by Tenant or its agents in Tenant’s obligations under this
Agreement.

3. Access by Tenant Prior to Completion of Landlord’s Work. Landlord will permit
Tenant and Tenant’s agents, suppliers, contractors and workmen to enter the
Premises prior to the completion of Landlord’s Work, provided that Tenant and
its agents, contractors, workmen, and suppliers and their activities in the
Premises and Building will not interfere with or delay the completion of
Landlord’s Work and will not interfere with other activities of Landlord or
occupants of the Building. Landlord shall have the right, on notice to Tenant,
to cause Tenant or any such agent, contractor, workman or supplier to leave the
Premises and the Building if Landlord determines that any such interference or
delay has been or may be caused. Without limiting the foregoing, Tenant
acknowledges that Landlord may, at its discretion, bar the entry of any such
agent, contractor, workman or supplier if such entry would cause labor problems
or labor disharmony at the Building. Tenant agrees that any such entry into the
Premises shall be at Tenant’s own risk and Landlord shall not be liable in any
way for any injury, loss or damage which may occur to any of Tenant’s property
and Tenant agrees to protect, defend, indemnify and save harmless Landlord, its
affiliates, beneficiaries, partners and their respective agents from all
liabilities, costs, damages, fees and expenses arising out of or connected with
the activities of Tenant or its agents, contractors, suppliers or workmen in or
about the Premises. In addition, prior to the initial entry to the Premises by
Tenant and by each contractor or subcontractor for Tenant, Tenant shall furnish
Landlord with policies of insurance covering Landlord as an insured party with
such coverages and such amounts as Landlord may then reasonably require in order
to insure Landlord against liability for injury or death or damage to property
of Landlord or its tenants by reason of such entry and any activity or work
carried on in or about the Premises.

5

BUILDING RULES AND REGULATIONS
- AGREEMENT FOR CONSTRUCTION -

Project: Midland Building – General Improvements

Contractor/Sub-contractors, Suppliers, Material Men, etc., shall be advised of
the following building rules and regulations concerning their proper conduct
within the building. All referenced material, labor, services, taxes,
after-hours costs, shipping, permits, fees or construction and/or other
reference processes performed by Contractor, shall be hereinafter referred to as
“Work.” When AIA Document A107 is the contract, the “Owner,” “Landlord” and
“Building Management” may be one and the same.

It is the General Contractor’s responsibility to ensure everyone reads and
understands these rules and regulations. Ignorance of same is not a waiver of
liability or responsibility. Failure to comply with any of these rules may
result in your contract being canceled and/or your people being asked to leave
the job site. The General Contractor is ultimately responsible for the conduct
of his Sub-contractors. The signature block on the last page of this Agreement
shall act as the written approval and a representative of the Building
Management has executed acceptance of all requirements after it.

Building Engineers on site are Lloyd Wickline and Troy Peters.

1. It is the intent of these Rules and Regulations to encompass all applicable
labor material and equipment necessary to completely finish the Work described
by Building Management in a workmanlike manner.

Where the Contractor wishes to make substitutions for items specifically called
out on drawings, specifications, etc., Contractor shall submit in writing to the
architect and/or Building Management: samples, technical data, performance data,
etc., as required. Such material shall be submitted far enough in advance to
allow time for review and written approval without causing delay in the Work.
Any substitutions used without written approval shall be subject to rejection
and replacement at Contractor’s expense. The entire system to which the
substitution applies and all Work installed in connection with the substitution
must function as a unit as originally intended.

Contractor shall pay for cost of any change in Work due to improper checking and
coordination by Contractor. Contractor shall also be responsible for all
additional costs in the re-coordination of trades and replacement of material.

2. If the Contractor defaults or persistently fails and/or neglects to carry out
the Work and/or correct any Work rejected by the Building Management, in
accordance with the Contract Documents and/or Building Rules and Regulations
Agreement, the Owner, after twenty-four (24) hours written notice to the
Contractor, without prejudice to any other remedy he may have, may make good
such deficiencies. Owner may also deduct the cost thereof including compensation
for additional services made necessary from the payment then or thereafter due
the Contractor. The Owner may terminate the Contract and take possession of the
site and of all materials, equipment, tools, construction equipment and
machinery thereon owned by the Contractor and finish the Work by whatever method
he deems expedient. If the remaining balance of the Contract Sum is greater than
the expense of finishing the Work, the excess shall be paid to the Contractor.
If the remaining balance is less than the expense of finishing the Work, the
Contractor shall pay the difference to the Owner.

3. Prior to starting any work in the building, Contractor, at its sole expense,
should have a current Policy of Public Liability Insurance naming (Owner) 250
East Broad Street Property, LLC, and the tenant if applicable and CB Richard
Ellis as additionally insured, on file with the Management Office. Policy will
insure against loss, injury, death or damage of persons or property, including
the premises and the building arising out of such Work, with the limits of not
less than $1,000,000 per occurrence for bodily injury and $1,000,000 per
occurrence for property damage. Building Management based on the nature of the
Work being performed may increase said amount. Also, Contractor must keep
current insurance certificates on all Sub-contractors. Any
Contractor/Sub-contractor performing work found not to have current insurance
will be immediately ordered off the premises.

4. Contractors working in or about the property must have prior written approval
from the Building Management before any type of Work may commence. A list of
subcontractors must be filed with Building Management and proper notice will be
given to the building engineers before construction begins. Any persons not on
the approved Contractor list will be denied access to the property — no
exceptions. This list will include phone numbers and contacts for each
Contractor/Sub-contractor, including home and emergency telephone numbers.

5. An initial walk through of the job will be conducted prior to construction.
The Contractor’s superintendent, the building engineer and security will review
rules and regulations, as well as check for existing conditions of the premises.

6. Prior to the commencement of Work, the Contractor shall provide Building
Management with a projected schedule showing the major items of Work with the
dates of their start and finish with significant milestones for Management to
inspect. A projected date of final completion shall also be included. This date
shall be the time when all trades have completed their Work, the suite has been
Certified by the City as ready for occupancy, and the job is ready to be turned
over to the tenant or Building Management.

7. All Contractors must be licensed in the state in which the Work is performed,
and have work experience in commercial properties. Written
documentation/certification and previous job references are required prior to
the commencement of any type of Work.

8. Where applicable, permits must be obtained from the City Building Department
or other governing agency prior to the commencement of Work. Permits must be
posted at the job site in accordance to the governing body. All construction
Work will require a permit. An officer of 250 East Broad Street Property must
approve any exceptions in writing. Approval of drawings, details, schedules,
etc., by the Building Management shall not relieve the Contractor from the
responsibility for compliance with local, county, state or federal laws, rules,
ordinances, or Rules and Regulations of commissions, boards, or other
authorities having jurisdiction.

9. All Contractors shall keep the premises and improvements free and clear of
all liens arising out of or claimed by reason of any Work performed, materials
furnished or obligations incurred. The Contractor is responsible for the payment
of all bills for labor and materials furnished by, or to the Sub-Contractors and
himself on this project, and the Contractor will also deliver to the Owner a
Waiver of Liens from himself and each if his Sub-Contractors, if any, and at
such time he will certify that he is submitting such lien waivers for all
Sub-Contractors involved.

10. No one shall be allowed to endanger the buildings, its premises or its
occupants in any manner whatsoever. If such a situation occurs, the Contractor,
Sub-Contractor, supplier, etc. shall immediately take steps to correct and
eliminate the hazardous condition. In the event that the Contractor’s personnel
fail to perform in a satisfactory manner, the Building Management reserves the
right to immediately take steps to remedy the hazard at the Contractor’s
expense.

11. It is imperative that good business/professional conduct be maintained by
all Contractors’ personnel while they are on the property and that they are
properly dressed for the environment they are working in and the job being done.
Contractor shall not employ any unfit person or anyone not skilled in the task
assigned to him. Respect must be shown to the building tenants at the Midland
Building at all times. Rude and obscene behavior, including foul and abusive
language, will not be tolerated. Offenders will be asked to remove themselves
from the premises and shall not be permitted to return.

12. Contractor is not permitted to post any sign on the job site advertising the
name of the Contractor or Sub-Contractor.

13. All Contractors’ personnel will enter and exit through a designated entrance
and possibly a designated freight elevator. Use of building main floor, lobbies,
or elevator lobbies is prohibited for storing material even on a temporary
basis. Specific building moving and freight policies are established and must be
reviewed with Building Management. Where applicable such freight policies may
include fines for breaking such policies.

14. The Building Management prior to the commencement of the project must
approve hours in which the Work will commence and end each day. No variation to
the agreed upon hours will be permitted unless authorization is obtained from
the Building Management. The Contractor’s Rules and Regulations as stated herein
will further limit hours. Building Management must be notified of “after hours”
Work in advance. (See Security Access Instructions for details) “After hours”
work is defined to be before 7:00 a.m. and after 6:30 p.m. All Contractors
working over the weekend and after the normal hours shall provide the Management
Office a list of workers prior to the worker being on site or they will be
denied access. The list should also include an estimated time the Contractors
will be working, the location of the work to be done and a 24-hour emergency
contact for the Supervisor of the Work.

15. All deliveries are to be accepted, moved and delivered to the contracted
suite prior to 7:00 a.m., stocking will not be allowed during business hours.
When accepting deliveries, Masonite must be laid to protect floor finishes. It
is the Contractor’s responsibility to keep public areas clean at all times.

16. All construction waste and debris shall be removed between the hours of 6:30
p.m. to 7:00 a.m. No construction waste or debris may be placed in the building
dumpster /compactor. The Contractor will provide for removal of waste and debris
from the building at his own expense. If a dumpster is required (space
allowing), the location shall be authorized by the Building Management and will
meet the Management’s standard relating to safety and aesthetics daily. It will
be the responsibility of the Contractor to keep the area around the container
neat and orderly daily. It will be important to assure that a trail of debris in
not left between the Work area and refuse container.

17. Construction personnel shall at all times maintain the highest level of
project cleanliness. All construction debris shall be removed through the
service elevator or stairs on a daily basis and shall never be allowed to
produce a fire hazard. In the event that the Contractor fails or refuses to keep
the demised premises free of accumulated waste, the Management Office reserves
the right to enter said premises and remove the debris at the Contractor’s
expense. In addition, all public areas, i.e., corridors, Restrooms, janitor’s
closets, etc. shall be maintained and kept free of construction debris, dust,
etc.

Specific Restrooms will be designated for Contractor use. Anyone found using
Restrooms other than specified, or janitorial closets will be subject to
dismissal. No one is permitted to use the janitorial closets without
Management’s permission. Upon completion of each tenant improvement, the
Contractor will be responsible for restoring the facility to its original state.
All carpeted corridors will be protected by carpet mask (Polytech brand only)
flush with the base, from the point of entry to the job site to the Restroom.
Walk-off mats will be placed at all locations where Contractors enter public
areas of the building. These walk-off mats will be maintained and cleaned daily,
or more frequently if required, so that construction material is not transferred
unto any other areas of the building. Any flammable or hazardous materials
(i.e., paint) may only be stored on premises with permission of the Management
Office who shall designate an area for such storage.

18. Pre-filters shall be installed over all induction unit openings on floors
under construction. If building filters or equipment require replacement or
cleaning due to construction dust, the Contractor will be charged.

19. The Contractor should cover air transfers when working next to tenanted
space to control the transmission of dust and dirt. Covering must be removed at
the completion of daily construction. Keep all tenant entrance and exit doors
closed to restrict the movement of dust or dirt. Close off temporary openings
with polyurethane. Due to local fire codes, no openings may be made on a
tenanted floor to the corridor unless the door will remain closed, unless
materials are being delivered. All HVAC filters in fan rooms shall also be
delivered in operable condition at time of completion (thus a temporary filter
should be added to the existing filter).

20. Electrical Panels must be closed up at the end of each working day.
(Interior panels can be covered or barricaded). Doors to all electrical rooms
must remain locked when not occupied or protected by barrier. No storage is
allowed in the electrical room. DO NOT TAPE OVER LOCKS TO LEAVE DOOR OPEN OR USE
ANY MECHANICAL DEVICE TO PROP OPEN. REPEATED VIOLATIONS WILL BE FINED $150.00
PER EVENT.

21. Any and all safety equipment, such as traffic control, flagmen, barricades,
rigging, fire extinguishers, first aid supplies, etc., as may be necessary or
required by any agency having jurisdiction, shall be the sole responsibility of
and at the expense of Contractor. It is the responsibility of the Contractor to
protect all individuals surrounding the Work area. All liability shall be the
responsibility of the Contractor. Contractor/Sub-contractor shall inaugurate and
maintain an accident prevention program and an employee safety-training program.
Proof of compliance may be requested by building management. All employees on
the job, regardless of whose direct payroll they are on, shall be required to
respond to safety instructions from the Contractor’s supervision. Persons who do
not respond shall be removed from the job.

22. All Contractors are to take precautions to prevent the accidental tripping
of the fire alarm system. The smoke detectors must be covered during working
hours and uncovered at the end of the working day.

False alarms shall be fines at First offense: $200

         
Second offense:
  $ 300  
Third offense:
  $ 500  

23. No gasoline operated devices, i.e., concrete saws, coring machines, welding
machines, etc., shall be permitted within the building premises. All work
requiring such devices shall be by means of electrically operated substitutes.

24. All approved gas and oxygen canisters shall be properly chained and
supported to eliminate all potential hazards. At the completion of use, said
containers shall be removed from the building.

25. Please contact the Management Office to schedule work on the following
building systems: 24- hours in advance (Any disruption of services will be
scheduled at the Management Office’s discretion.)

a. Domestic water.

b. Fire alarm or speaker.



  c.   Electrical tie-ins to base building or the addition of equipment to any
are other than the tenant suite except sub panels located within the tenant
premises.

d. Sprinkler system.

e. Any work that will take place outside the demised tenant space.

f. Any tie-ins that may affect other tenant spaces.

Note: If a utility or building alarm is turned off for Contractor’s work,
Contractor must notify the Management Office upon completion so the system can
be turned back on as soon as possible.

26. Construction personnel are not permitted to block open stairway doors. These
doors provide the fire protection required by code. Continued violation of this
provision shall be subject to a $ 150 fine. Janitorial doors shall be kept
closed at all times on occupied tenant floors.

27. No graffiti or vandalism will be tolerated. Any individual caught in the act
shall be immediately removed from the premises and will not be allowed to
return. In addition, all repairs will be at the Contractor’s expense.

28. No tobacco smoking or chewing will be permitted in the building. No radios
or other sound producing equipment will be permitted in the building.

29. Since Work will occur while other businesses in the building are operating,
noise is a major consideration. Therefore, excessive noise, which may disturb
tenants, will force us to halt Work temporarily. No hammer drilling, core
drilling or any tenant disturbances will be allowed between the hours of 7:00
a.m. and 6:00 p.m., Monday through Friday. It is the responsibility of the
Contractor to instruct all construction personnel that noise will be minimized
at all times. The Building Management shall determine acceptable noise level.



30.   Wet paint sign must be posted in all public areas when appropriate.

31. The odors, which arise when various construction procedures are done, can
cause discomfort to the tenants of the building. Examples of these odor concerns
are carpet adhesive, wallpaper sizing, wood stains and finishes and painting.
These activities which sometimes produce odor problems for tenants in the
building will be done during evening non-business hours, as approved by the
Building Manager. Also, the engineering staff should be alerted to arrange for
added ventilation.

32. Contractor shall provide temporary electrical devices within the demised
premises for their Sub-contractor’s use. Contractor will not be permitted to run
extension cords through public space on occupied floors or through occupied
tenant spaces.

33. The Contractor shall use reasonable measures to minimize energy consumption
in the construction area when possible. The Building shall pay for normal
electrical consumption during the construction process. All lights and equipment
must be extinguished at the end of the Contractor’s business day. In the event
that the Contractor continues to leave lights and equipment on during off-hours,
the Management Office reserves the right to receive just compensation for
excessive electrical consumption.

34. Contractor/Sub-contractor may park in designated spaces only. Any vehicles
found in unauthorized spaces will be subject to posted parking rates. Specific
instructions should be obtained from each Building Management.

35. No work is to be performed, nor materials stored in any area other than
suite under construction without prior written authorization. No staging of
trucks or materials will be allowed in areas that may affect traffic flow to the
adjoining properties.



36.   Rubber wheels are required on all vehicles transporting materials in the
Building.

37. All equipment and material will be designed and attached for seismic loading
in accordance with governmental agencies having jurisdiction over the work.

38. The following briefly describes the standard billing provisions, unless
specified otherwise, the following format will be followed:



  a.   Contractor shall submit, within five (5) calendar days of execution of
this agreement, a schedule of values for contractor work broken down by trade,
quantity of items and subcontractor.



  b.   Contractor shall, once a month, submit a copy of the payment request
accompanied by unconditional lien releases from the general contractor and all
subcontractors who have previously filed preliminary notices with an acceptance
letter of completed work from General Contractor. A copy of the schedule of
values must support each request.

By executing this Agreement, the Contractor represents that he has or will,
prior to commencement of Work, determine and verify all field measurements,
field construction criteria, materials, catalogue numbers and similar data and
that he has checked and coordinated all drawings, specifications, etc.

The Contractor accepts and is willing to perform all Work in a workmanlike
manner and in accordance with standard practice. Any extra cost based on
drawings or changes shall be brought to the attention of Building Management in
writing and if not mentioned, it will be assumed that no extra cost is involved
for making a change, deviation or omission from the original drawings, details
or specifications.

The undersigned acknowledges receipt and acceptance of the Contractor’s Rules
and Regulations as stated. The undersigned will take full responsibility for;



1.   Communicating Rules and Regulations to all Contractor’s personnel and
Sub-contractors;

2. Enforcing Rules and Regulations in regards to employees of Contractor and
Sub-contractors.

6

EXHIBIT [C]

CLEANING SPECIFICATIONS

1. TENANTED AREAS

Nightly

Carpeted Areas- All carpeted floors will be vacuumed daily, moving all light
furniture. All furniture will be replaced to its original position. Vacuum under
all desks and large furniture, where possible.

Uncarpeted Floors- All hard-surfaced floors will be dust mopped nightly, using a
treated dust mop, moving all light furniture. All furniture will be replaced to
its original position. Mop under desks and large furniture where possible. Spot
clean where necessary to remove spills and smudges and spray buff as necessary.

Dusting- Hand dust and wipe clean with a damp or treated cloth all office
furniture, files, fixtures, paneling, window sills, and all other horizontal
surfaces nightly. No feather dusters allowed.

Furniture and Accessories- Spot clean all furniture and file cabinets to remove
streaks, spills, stains and finger marks. Damp dust telephone accessories as
necessary. Empty, clean and damp dust all waste receptacles, replacing liners
where necessary. Wash waste receptacles as necessary. Wash blackboards and chalk
trays. Glass furniture tops to be damp wiped and polished nightly.

Doors and Walls- All doors, jambs, walls, window mullions and glass partitions
to be cleaned removing all finger marks, streaks, spills, stains and smudges,
paying particular attention to walls around switch plates and door jambs.

Trash Removal- All trash from wastebaskets, ashtrays and other debris will be
removed from the premises nightly. Plastic bags to be installed in wastebaskets
as required.

Weekly

Carpeted Floors- All carpeted floors will be edged with a small broom or edging
tool paying particular attention to corners, behind doors and around furniture
legs and bases. Baseboards will be wiped with a treated dust cloth.

Dusting- Wipe with treated dust cloth all chair legs and rungs, furniture legs
and other areas of furniture and accessories not dusted during nightly dusting.
No feather dusters will be allowed.

Monthly

Uncarpeted Floors- All hard-surfaced floors will be spray buffed with an
electric

rotary buffing machine. All finish marks will be removed from baseboards, doors
and frames.

High Dusting- All horizontal surfaces and ledges, such as picture frames, etc.,
ceiling air diffuser grills, lights, etc., that are beyond the reach of normal
nightly dusting will be dusted monthly, using a treated dust cloth. No feather
dusters will be allowed.

Glass Partitions and Doors- All glass doors and partitions will be thoroughly
washed, dried and polished, leaving a uniformly clean and bright condition. All
watermarks will be wiped from adjoining surfaces.

2. RESTROOMS

Nightly

Floors and Tiles- Floors will be swept clean and wet-mopped, using a germicidal
detergent approved by Owner. The floors will then be mopped dry and all
watermarks and stains wiped from walls and metal partition bases. Special care
shall be taken to remove any mop threads that become caught in partitions/
receptacles.

Metal Fixtures-Wash and polish all mirrors, powder shelves, bright-work
(including exposed piping below wash basins) towel dispensers, receptacles and
any other metal accessories. Mirrors will be cleaned and polished. Contractor
shall use a non-abrasive, non-acidic material to avoid damage to metal fixtures
and Formica sink tops.

Ceramic Fixtures- Scour, wash and disinfect all basins, including faucets
handles, bowls and urinals with non-abrasive cleaner to remove all stains,
including tile walls near urinals. Special care must be taken to inspect and
clean areas of difficult access, such as underside toilet bowl rings and urinals
to prevent build up of calcium and iron oxide deposits. Wash both sides of
toilet seats with germicidal solution to disinfect and wipe dry. Toilet seats to
be left in an upright position. Flush all urinals and water closets and report
to management any leaks and/or stoppage the next morning.

Metal Partitions and Walls- Partitions, tile walls and outside surfaces of all
dispensers/ receptacles to be damp wiped using germicidal solution. All surfaces
to be wiped dry so that all wipe marks are removed and surface has a uniformly
bright appearance. Dust the top edges of all partitions, ledges and mirror tops.
Disinfect all restroom handles, door handles, stall handles, grab bars, flush
handles and faucet handles.

General-It is the intention of this specification to keep lavatories thoroughly
clean and not to use disinfectant to mask odors. Odorless disinfectants shall be
used. Remove all waste paper and refuse including soiled sanitary napkins, to
designated area of the building and dispose of same. Waste paper and sanitary
napkin receptacles to be emptied, sanitized and new liners installed. Fill
toilet tissue holders, seat cover containers, soap, and hand lotion dispensers,
towel dispensers, sanitary napkin vending dispensers and maintain the operation
of same.

Weekly

Floors- All restroom floors will be machine scrubbed, using a germicidal
solution, detergent and water. After scrubbing, floors will be rinsed with clear
water and dried. All water marks will be removed from walls, partitions and
fixtures. If directed by Owner, an approved floor finish will be applied and
buffed.

Floor Drains- Clean, disinfect and fill with water at least weekly

Monthly

Metal Partitions and Walls- Partitions, tile walls and outside surfaces of all
dispensers/ receptacles to be thoroughly washed using germicidal solution. All
surfaces to be wiped dry so that all wipe marks are removed and surface has
uniformly bright appearance.

Ceiling Grills and Light Fixtures- All louvers, ventilating grills and light
lenses to be vacuumed monthly.





7





EXHIBIT [D]

RULES AND REGULATIONS

1. Tenant shall not exhibit, sell, or offer for sale on the Premises or in the
Building any article or thing except those articles and things essentially
connected with the stated use of the Premises without the advance written
consent of the Landlord, which consent shall not be unreasonably withheld.

2. Tenant shall not allow smoking by its employees, agents, customers, invitees
or others within the Premises or the Building, including the Common Areas other
than a designated area provided by Landlord.

3. Tenant will not make or permit to be made any use of the Premises or any part
thereof which would violate any of the covenants, agreements, terms, provisions,
and conditions of this Lease or which directly or indirectly is forbidden by
public law, ordinance, or governmental regulation or which may be dangerous to
life, limb, or property, or which may invalidate or increase the premium cost of
any policy of insurance carried on the Building or Real Property or covering its
operation, or which will suffer or permit the Premises or any part thereof to be
used in any manner or anything to be brought into or kept therein which, in the
judgment of Landlord, shall in any way impair or tend to impair the character,
reputation or appearance of the Building or Real Property as a high quality
office building, or which will impair or interfere with any of the services
performed by Landlord for the Real Property and Building.

4. Tenant shall not display, inscribe, print, paint, maintain, or affix on any
place in or about the Building or in the Real Property any notice, legend,
direction, figure, or advertisement, except on the doors of the Premises and on
the Directory Board, and then only such name(s) and matter, and in such color,
size, place, and materials as shall first have been approved by the Landlord,
which approval shall not be unreasonably withheld. The listing of any name other
than that of Tenant, whether on the doors of the Premises, on the Building
directory, or otherwise, shall not operate to vest any right or interest in this
Lease or in the Premises or be deemed to be the written consent of Landlord, it
being expressly understood that any such listing is a privilege extended by
Landlord and revocable at will by written notice to Tenant.

5. No additional locks or similar devices shall be attached to any door or
window without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. All keys must be returned to the Landlord at the
expiration or termination of this Lease.

6. Tenant shall not make any structural alterations, improvements, or additions
to the Premises without the Landlord’s advance written consent in each and every
instance which consent shall not be unreasonably withheld. In the event Tenant
desires to make any alterations, improvements, or additions, Tenant shall first
submit to Landlord plans and specifications thereof and obtain Landlord’s
written approval thereof prior to commencing any such work. All alterations,
improvements, or additions, whether temporary or permanent in character, made by
Landlord or Tenant in or upon the Premises shall become Landlord’s property and
shall remain upon the Premises at the termination of this Lease without
compensation to Tenant (excepting only Tenant’s movable office furniture, trade
fixtures, office and professional equipment), unless Landlord requires Tenant to
remove such items which must be removed at Tenant’s cost by no later than the
earlier of the termination or expiration of this Lease and such items shall be
removed without damage to the Landlord’s property. Any damage caused by or
resulting from the removal of Tenant’s office furniture, trade fixtures, and
office and professional equipment, or alterations, improvements, or additions
removed at Landlord’s request, may be repaired by the Landlord at Tenant’s cost
and expense.

7. All persons entering or leaving the Building after hours on Monday through
Friday or at any time on Saturdays, Sundays or holidays may be required to do so
under such regulations as the Landlord may reasonably impose. The Landlord may
exclude or expel any peddler.

8. Unless Landlord gives advance written consent, Tenant shall not install or
operate any steam or internal combustion engine, boiler, machinery,
refrigerating or heating device or air conditioning apparatus in or about the
Premises, or carry on any mechanical business therein, or use the Premises for
housing accommodations or lodging or sleeping purposes, or do any cooking
therein, except microwave, or use any illumination other than electric light, or
use or permit to be brought into the Building any inflammable fluids such as
gasoline, kerosene, naphtha and benzene, or any explosives, radioactive
materials, or other articles deemed extra hazardous to life, limb or property.
Tenant shall not use the Premises for any illegal or immoral purpose. Landlord
consents to a small refrigerator and ice machine for the tenant kitchen.

9. Tenant shall cooperate fully with Landlord to assure the effective operation
of the Building’s heating and air conditioning system.

10. Tenant shall not contract for any work or service which might involve the
employment of labor incompatible with the employees of contractors doing work or
performing services by or on behalf of the Landlord.

11. The halls, passages, exits, and entrances shall not be obstructed by Tenant
or used for any purpose other than for ingress or egress from its Premises. The
roof is not for the use of the general public and the Landlord shall in all
cases retain the right to control and prevent access thereto.

12. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to the Landlord or other
occupants of the Building by reason of noise, odors, and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals be brought in our kept in or about the Premises.

13. Tenant shall see that the doors and windows, if operable, of the Premises
are closed and securely locked before leaving the Building and must observe
strict care and caution that all water faucets or water apparatus are entirely
shut off before Tenant or its employees leave the Building, and that all
electricity shall likewise be carefully shut off so as to prevent waste or
damage. Tenant agrees that the Premises are to be used for office purposes only
in connection with Tenant’s business and for no other purpose whatsoever without
the advance express written consent of Landlord, which consent shall not be
unreasonably withheld.

14. Landlord will not be responsible for any loss, theft or disappearance of
personal property, equipment, money or jewelry from the leased premises for any
cause whatsoever.

15. Landlord desires to maintain the Premises in a first class condition.
Landlord reserves the right to amend, add to or modify these Rules and
Regulations as in its judgment may from time to time be necessary for the
safety, care and cleanliness of the leased premises and the Building. If Tenant
breaches any of these Rules and Regulations (or any amendments, additions or
modifications thereto), such breach shall be considered a default under the
Lease.

These Rules and Regulations (and any additions or modifications) are intended to
supplement the terms and provisions of the Lease and shall be applied and
interpreted in a manner which is consistent with the terms and provisions of the
Lease. In the event of a conflict between the Lease and these Rules and
Regulations (or any amendments, additions or modifications thereto), the Lease
will govern.

(End of Rules and Regulations)

8

EXHIBIT [E]

FORM OF TENANT ESTOPPEL CERTIFICATE

DATED:______________________

         
Re:
  Lease Dated:  
    Landlord: 250 East Broad Street Properties, LLC
 
  Tenant:  

 
  Premises:  

 
       
 
      at The Midland Building, Columbus, Ohio

The undersigned as Tenant under the Lease aforesaid, hereby acknowledges for the
benefit of      , which has or is about to make a loan to the Landlord
aforesaid, part of the security for which will be a mortgage covering the
Premises aforesaid and an assignment of Landlord’s interest in said Lease, the
truth and accuracy of the following statements pertaining to said Lease.

1. Tenant has accepted and is in full possession of the Premises.

2. The term of the Lease commenced on      and the Lease is in full force and
effect.

3. Landlord has satisfactorily complied with all of the requirements and
conditions precedent to the commencement of the term of the Lease as specified
in the Lease.

4. All improvements, additions and alterations required to be made by Landlord
with respect to the Premises have been fully completed by Landlord and are
acceptable to Tenant except for      .

5. Tenant is paying the full rent stipulated in the Lease and there are no
offsets, defenses or claims on the part of Tenant with respect thereto.

6. The fixed annual rent under the Lease is $     and no moneys have been paid
to Landlord in advance of the due date set forth in the Lease, except      
     .

7. Landlord has not been and is not presently in default under any of the terms,
covenants or provisions of the Lease.

8. There have been no modifications or amendments to the Lease except as
follows:      .

A true and complete copy of the Lease (together with all amendments if any
aforementioned) is attached hereto and hereby made a part hereof.

9. Tenant acknowledges that      assumes no liability for its security deposits,
if any, or for sums escrowed with the Landlord for taxes in the event that
     acquires the building in which the Premises are located by foreclosure or
by transfer of title in lieu of foreclosure.

10. Tenant has no notice of any prior assignment, hypothecation or pledge of the
Lease or of the rents payable by Tenant thereunder.

     
Dated:
  TENANT:
 
  By:
Address to which notices are to be
sent if other than the Premises:
 



9